       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 1 of 70




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )       Criminal No. 18-292
                                          )
ROBERT BOWERS                             )


 DEFENDANT’S CHALLENGE TO THE NOTICE OF INTENT TO SEEK THE
                  DEATH PENALTY (ECF 86)

       Defendant, Robert Bowers, through undersigned counsel, respectfully moves this

Court pursuant to Article I and the Fifth, Sixth, Eighth and Fourteenth Amendments of

the United States Constitution, 18 U.S.C 3592 et seq., and the decisions of the United

States Supreme Court to strike mental state eligibility and aggravating factors from the

Notice of Intent To Seek The Death Penalty as set forth in the Memorandum in Support.




                                              1
          Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 2 of 70




     MEMORANDUM IN SUPPORT OF DEFENDANT’S CHALLENGE TO THE
          NOTICE OF INTENT TO SEEK THE DEATH PENALTY

                                              TABLE OF CONTENTS

I. The Court should strike all gateway mental state eligibility factors except the one
alleging an intentional killing pursuant to 18 U.S.C. § 3591(a)(2)(A). .............................. 5
II. The aggravating factors set forth in the NOI are governed by the Eighth
Amendment’s requirement that a jury’s sentencing decision must be guided in order to
narrow the application of the death penalty. ..................................................................... 11
III. The Court should strike non-statutory aggravators because they violate the
Constitution. . . ………………………………………………………………………….14
   A. The FDPA’s incorporation of non-statutory aggravating factors creates a capital
   sentencing process that does not limit or guide the discretion of the jury and thus
   permits arbitrary and capricious death sentences. ......................................................... 14
   B.     Permitting the Department of Justice to define non-statutory aggravating factors
   after the crime but before trial violates the Constitutional prohibition of ex post facto
   laws……………………………………………………………………………………16
   C.    The FDPA’s grant of authority to the executive branch to create non-statutory
   aggravating factors that alter the elements necessary to be sentenced to death violates
   the non-delegation doctrine. .......................................................................................... 19
IV. Aggravating factors play a constitutional role in capital sentencing and must be
written in a way that fulfills Constitutional requirements. ................................................ 22
   A. The Constitution imposes standards for aggravating factors’ specificity,
   intelligibility, relevance, and prejudicial effect. ............................................................ 22
   B.     Because non-statutory aggravators are the creation of prosecutorial whim and not
   a legislative process, they are subject to a heightened standard of reliability. .............. 24
   C.    The Constitution forbids aggravating factors that are too vague to provide a jury
   with clear guidance in the narrowing process of reaching its sentencing decision or so
   broad that they could apply to almost any killing and therefore do not have any
   narrowing effect. ............................................................................................................ 26
   D. Duplicative factors violate the Constitution because, where the jury weighs
   aggravating factors proved against mitigating factors found, duplicative aggravators
   place the government’s thumb on death’s side of the scale........................................... 28
V.      This Court should strike aggravating factors the government has listed in its NOI.
        ……………………………………………………………………………………30


                                                                2
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 3 of 70




A. This Court should strike the “grave risk of death to additional persons” statutory
aggravator because it is inconsistent with the superseding indictment, vague,
overbroad, and duplicative of the “multiple killings or attempted killings” aggravator
where the two aggravators are established by the same evidence. ................................ 30
B.     This Court should strike the substantial planning and premeditation aggravating
factor because it is unconstitutionally vague and overbroad. ........................................ 37
  1.    “Planning and premeditation” does not genuinely narrow the class of murders
  subject to the death penalty. ....................................................................................... 37
  2.    The word “substantial” also does not provide the clear, specific, and objective
  standard required to narrow the class of murderers subject to the death penalty and to
  channel the jury’s discretion in doing so. .................................................................. 38
  3.   The opinions of courts which have upheld this factor show that it fails to
  narrow the class of murderers subject to the death penalty, is unconstitutionally
  vague, or both. ............................................................................................................ 40
  4.       Finally, this aggravating factor is duplicative and must be stricken. ............... 44
C.    This Court should strike the “vulnerable victims” aggravating factor because the
government has applied it arbitrarily and made no showing that the victims’
vulnerabilities were connected to their killings. ............................................................ 45
  1.    The government has arbitrarily imposed an age cut-off for application of the
  aggravator without any showing of why that age creates a vulnerability that makes
  those killings more worthy of punishment with death. .............................................. 45
  2.    The Government has not shown a nexus between the victims’ vulnerabilities
  and the killings. .......................................................................................................... 46
D. This Court should adhere to the rulings of the Supreme Court and the FDPA by
limiting the “victim impact” aggravator to the family of those victims who were killed
and strike that portion of the aggravator that is unconstitutionally vague..................... 48
E.   This Court should strike the “injury to surviving victims” aggravator where it is
unconstitutionally duplicative, overly broad, and vague. .............................................. 53
  1.    This alleged aggravator duplicates the victim impact aggravator by creating
  subsets of victims whose testimony will support each aggravating factor and thereby
  enable a jury to double-count evidence in favor of a death sentence against Mr.
  Bowers........................................................................................................................ 53
  2.    The “surviving victims” aggravator is impermissibly vague and overbroad
  where its categories of harm and victims are not specific or limited and it applies
  across four categories of victims. ............................................................................... 54


                                                              3
           Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 4 of 70




      3.    The substance and history of the FDPA does not authorize the jury to consider
      “injury to surviving victims” as an aggravating factor justifying a death sentence. . 56
   F.    The Court should strike the government’s non-statutory aggravating “lack of
   remorse” factor because it violates Mr. Bowers’ Fifth Amendment right not to testify
   against himself. .............................................................................................................. 59
   G. This Court should strike the government’s “selection of site” aggravating factors
   because it is overly broad and so syntactically incoherent that it is unconstitutionally
   vague and is also prohibited by the FDPA. ................................................................... 62
      1.    The “selection of site” aggravating factor duplicates the “victim impact” and
      “injury to surviving victims” aggravators. ................................................................. 62
      2.   The “selection of site” aggravating factor has multiple stacked elements each
      of which is unconstitutionally vague and indeterminate, which makes the entire
      aggravator exponentially so. ...................................................................................... 63
      3.    The “selection of site” aggravating factor is too removed from the
      considerations Congress set forth as relevant to be permitted……………………65
      4.       The aggravator is unsupported by the government’s evidence. ....................... 67
   H.     This Court should strike the “motivated by religious animus” aggravating
   factors because Congress rejected the death penalty for hate crimes motivated by
   religion. .......................................................................................................................... 68
CONCLUSION ................................................................................................................. 69




                                                          INTRODUCTION

           The Notice of Intent To Seek The Death Penalty (NOI) alleges all four of the

“statutory threshold factors” or mental state eligibility factors (ECF 86 at 1-2), only one

of which is required to be found beyond a reasonable doubt before a jury can consider

whether to sentence Mr. Bowers to life in prison without possibility of release or to be

executed. Because there is no allegation that Mr. Bowers aided or abetted anyone, or was

aided and abetted by anyone, this charging strategy is legally flawed. As a result, the


                                                                   4
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 5 of 70




Court should strike all these allegations except for the one alleging an intentional killing

under 18 U.S.C. § 3591(a)(2)(A).

       The NOI also sets forth four aggravating factors that are taken from the statutory

language of the Federal Death Penalty Act (FDPA). (ECF 86 at 3); 18 U.S.C. § 3592(c).

For a jury to sentence Mr. Bowers to death, it must unanimously find that the government

has proved one of these factors beyond a reasonable doubt. 18 U.S.C. § 3593(c), (d), (e).

The NOI also sets forth five “non-statutory” aggravating factors that the government

intends to prove. (ECF 86 at 3-4.) Only one of these, victim impact, is expressly

recognized in the FDPA.

       The aggravating factors are addressed individually below.


I.     The Court should strike all gateway mental state eligibility factors except the
       one alleging an intentional killing pursuant to 18 U.S.C. § 3591(a)(2)(A).

       The superseding indictment is grounded in the theory that Mr. Bowers, acting

alone, “opened fire, killing and injuring members of the Tree of Life, Dor Hadash, and

New Light congregations” and “also fired at responding public safety officers.” (ECF 44

at 2.) There is no allegation that he aided or abetted anyone, or that anyone aided and

abetted him. Despite this fact, the NOI alleges all four of the gateway mental state

factors set forth in 18 U.S. C. § 3591(a)(2)(A)-(D). This charging strategy is legally

flawed and should not be permitted.




                                              5
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 6 of 70




       The four mental states set forth in § 3591(a)(2)(A)-(D), like their almost identical

predecessors in 21 U.S.C. § 848(e)(repealed),1 “reflect four distinctly different levels of

moral culpability, ranging downward from direct ‘intentional killing,’ (A), to

intentionally engaging in conduct with known potential for causing death that did in fact

cause it, (D).” United States v. Tipton, 90 F.3d 861, 898 (4th Cir.1996). In Tipton, the

Fourth Circuit concluded that the trial court's instructions “misconstrued the essential

purpose of the specific (A)-(D) circumstances set out as discrete alternative bases for

making the required (n)(1) finding.” Id.

       The corresponding gateway eligibility factor for the government’s actual killer

theory is set forth in 18 U.S.C. § 3591(a)(2)(A) (defendant “intentionally killed the

victim”), which, in this case, subsumes the factor set forth in § 3591(a)(2)(B) (defendant

“intentionally inflicted serious bodily injury that resulted in the death”), which should be

stricken as duplicative. See United States v. McCullah, 76 F.3d 1087, 1111–12 (10th

Cir.1996) (the use of duplicative mental state aggravating factors creates an

unconstitutional skewing of the weighing process; “[w]hile the factors are not identical

per se, the (n)(1)(C) factor necessarily subsumes the (n)(1)(D) factor.”); United States v.

Beckford, 968 F. Supp. 1080 (E.D.Va. 1997) (discussing overlapping interrelation of



1
 Enacted in 1988, the Anti-Drug Abuse Act (ADAA) allowed the death penalty for a
small category of drug-related killings. 21 U.S.C. § 848(e). The ADAA also set out
procedures for such cases. 21 U.S.C. § 848(g)-(r) (repealed). Those procedures are
similar but not identical to the ones contained in the FDPA. In 2006, Congress repealed
the Section 848 procedures, so the FDPA procedures now apply for all federal capital
crimes.

                                              6
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 7 of 70




(n)(1) factors); see also United States v Bin Laden, 126 F. Supp. 2d 290, 299 (S.D. N.Y.

2001) aff'd sub nom. In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d

93 (2d Cir. 2008) (“[W]e hold that an aggravating factor that is necessarily and wholly

subsumed by a different aggravator within the same death penalty notice is invalid per se

and should not be submitted to the penalty jury for sentencing consideration.”)

       By contrast, the corresponding mental state threshold factors set forth in 18 U.S.C.

§ 3591(a)(2)(C) and (D) are premised on an aiding and abetting theory, under which the

defendant is not the actual killer but has performed some act in furtherance of the killing.

See United States v. Williams, 610 F.3d 271, 287 (5th Cir. 2010) (“The legislative history

to 18 U.S.C. § 3591(a)(2)(D) indicates the provision’s purpose as authorizing death

sentences under the factors of Enmund v. Florida, 458 U.S. 782 (1982), and Tison v.

Arizona, 481 U.S. 137 (1987).”); United States v. Paul, 217 F.3d 989, 997 (8th Cir. 2000)

(“The jury found that Paul intentionally committed an act (aided and abetted), which he

knew would kill Sherman Williams. This finding clearly satisfies section 3591(a)(2)

because it closely tracks the language of subsection (C) of section 3591(a)(2) requiring

that Paul ‘intentionally participated in an act, contemplating that the life of [Sherman

Williams] would be taken.”); United States v. Basciano, 763 F. Supp. 2d 303, 344

(E.D.N.Y. 2011) (“As the legislative history of the FDPA makes clear, the purpose of

these Gateway Factors was to permit the death penalty when the mental state rises to the

level of culpability found in Tison . . . , where a defendant did not intentionally or even

knowingly participate in the actual killing of the victim, but substantially participated in a

felony that resulted in death and possessed the mental state of reckless indifference to

                                              7
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 8 of 70




human life.”); United States v. Baskerville 491 F. Supp. 2d 516, 520 (D.N.J. 2007)(“It is

clear from the legislative history of the FDPA that the two statutory intent factors

relevant to this motion, § 3591(a)(2)(C) and (D), were based upon the Supreme Court’s

decisions in Enmund and Tison. See H.R. Rep. 103–466 (March 25, 1994) (“The

intentional participation and ‘reckless disregard for human life’ standards stem from the

Supreme Court's holdings in’ Enmund and Tison).).”2

       Since the factors asserted under 18 U.S.C. § 3591(a)(2)(C) and (D) in this case

mirror an aiding and abetting theory which has not been advanced, the government

should be estopped from asserting such a theory for purposes of the NOI, and the §

3591(a)(2)(C) and (D) allegations should be stricken. See United States v. Stitt, 760 F.

Supp. 2d 570, 582 (E.D.Va. 2010); United States v. Johnson, 377 F. Supp. 2d 689 (N.D.

Iowa 2005).

       Stitt was an § 848(e) capital murder sentencing retrial in which the original jury

found, and then the government re-alleged after a penalty phase reversal, three mental

state threshold aggravating factors: (1) The defendant intentionally killed [the victim]

pursuant to § 848(n)(1)(A); (2) The defendant intentionally inflicted serious bodily

injury, which resulted in the death of [the victim] pursuant to § 848(n)(1)(B); and (3) The



2
  See also United States v. Flores, 63 F.3d 1342, 1370 (5th Cir. 1995) (“Garza and the
government agree that these factors are taken from Enmund...and Tison. . . . Taken
together, Enmund and Tison stand for the rule that the state may not put to death a
defendant who did not ‘himself kill, attempt to kill, or intend that a killing take place or
that lethal force will be employed,’ Enmund, 458 U.S. at 797. . . , or significantly
participate in a felony with reckless indifference to human life, Tison, 481 U.S. at
158 . . . .”).
                                              8
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 9 of 70




defendant intentionally engaged in conduct intending that [the victim] be killed and that

lethal force be employed against the victim, which resulted in the death of [the victim]

pursuant to § 848(n)(1)(C). Stitt, 760 F. Supp. 2d at 582. The defendant asked the court

to strike two of the mental state factors and submit only one to the jury “because they are

inconsistent with the government’s evidence” and because it was “implausible that he

possessed all three distinct mental states simultaneously.” Id. The Court granted the

motion to strike, stating:

       [t]he Government requests that the Court provide limiting instructions in
       its penalty phase and in the special verdict form in order to prevent the jury
       from weighing more than one factor in Count Three. However, §
       848(n)(1)(A) as a mental state aggravator is simply inconsistent with the
       Government's evidence. Regarding the murders, the Government’s theory
       is that Defendant ordered the killing, not that he was the actual triggerman.
       Moreover, although the Court did provide a limiting instruction, there is
       still the potential that the inclusion of more than one mental state factor
       could skew the weighing process. See Tipton, 90 F.3d at 899.

Id.
       Similarly, prior to the trial in Johnson, the government struck allegations charging

Ms. Johnson as a “principal” in the ten capital charges against her, opting instead to

proceed to trial only on an “aiding and abetting” theory as to each count. Johnson, 377 F.

Supp. 2d at 689-690. Johnson sought an order barring any evidence or argument that

“suggests” she was a “principal” in the intentional killings of the individuals listed in the

second superseding indictment. Relying on Smith v. Groose, 205 F.3d 1045, 1049 (8th

Cir. 2000), which found the due process clause prohibits the prosecutor from presenting

factually inconsistent theories relating to the same crime, Chief Judge Bennett concluded

that, because evidence of Ms. Johnson being a principal was relevant to whether she was


                                              9
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 10 of 70




an aider and abettor, such evidence would be permitted. Id. at 694. However, the court

also found the government was “estopped from arguing that Johnson is guilty of any

offense as a ‘principal’ rather than an ‘aider and abettor’ by its election to go to trial only

on an ‘aiding and abetting’ theory.” Id.

       Here, the government has elected to forego the theory that defendant was an “aider

and abettor” and claims instead that he is the actual killer. As in Stitt and Johnson, the

government should be held to its election and estopped from advancing alternate theories

based on § 3591(a)(2)(C) or (D).

       Finally, allowing the allegations in the NOI to stand, providing a basis for

evidence, argument, and instructions concerning § 3591(a)(2)(C) or (D) would violate §

3593(c) and the Fifth, Sixth, and Eighth Amendments, because it would inject into this

case information the probative value of which is “outweighed by the danger of creating

unfair prejudice, confusing the issues, or misleading the jury.” Bin Laden, 126 F. Supp.

2d at 298 (citing 18 U.S.C. § 3593(c)). Allowing these multiple gateway factors would

confuse the jury because they relate to a theory of the crimes that has been explicitly

abandoned by the government in the superseding indictment. It would be unfairly

prejudicial because it would allow the government to artificially inflate the mental state

gateway factors by interjecting legal theories that the government itself is not relying

upon. See United States v. Basciano, 763 F. Supp. 2d 303, 344 (E.D.N.Y. 2011) (striking

the gateway factor under § 3591(a)(2)(D) to avoid the risk of confusing the jury where

the Government argued that it was not advancing a “reckless-disregard theory”); United

States v. Sampson, 275 F. Supp. 2d 49, 106 (D. Mass. 2003) (“Another concern

                                              10
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 11 of 70




implicated by [allowing the charging of multiple aggravating factors] is the risk that

jurors will improperly assign extra weight to aggravating factors because of sheer

numerosity.”).3

II.    The aggravating factors set forth in the NOI are governed by the Eighth
       Amendment’s requirement that a jury’s sentencing decision must be guided
       in order to narrow the application of the death penalty.

       Where the government believes that “the circumstances of [an] offense are such

that a sentence of death is justified,” it must file with the court and serve on a defendant

“a notice . . . setting forth the aggravating factor or factors that the government []

proposes to prove as justifying a sentence of death.” 18 U.S.C. § 3593(a)(2). This

provision of the FDPA is not merely procedural. It is a constitutional safeguard in the

administration of the federal death penalty.




3
  Technically, under the FDPA, unlike under § 848(n)(repealed), “the gateway findings of
intent . . . are not part of the final weighing process under 18 U.S.C. § 3593(c).” United
States v. Sampson, 335 F. Supp. 2d 166, 180 n.3 (D. Mass. 2004). See also United States
v. Webster, 162 F.3d 308, 355 (5th Cir. 1998) (“As the government points out, § 3591(a)
does not set forth a list of aggravating factors, but, on the contrary, serves a gatekeeping
function.”). However, it would be counterintuitive in the extreme for a jury to follow an
instruction that it must first determine whether Mr. Bowers possessed any of four
extremely aggravating mental states in order to determine that he is eligible for the death
penalty, but that in deciding whether the death penalty should be imposed the jury must
give no weight whatsoever to their unanimous finding beyond a reasonable doubt that the
defendant “intentionally killed the victim” or had any of other mental states set forth in §
3591(a)(2)(B) - (D). As in Stitt, “although the Court [can] provide a limiting instruction,
there is still the potential that the inclusion of more than one mental state factor could
skew the weighing process.” Stitt, 760 F. Supp. 2d at 582; see also Tipton, 90 F.3d at 899
(“To allow cumulative findings of these intended alternative circumstances, all of which
do involve different forms of criminal intent, runs a clear risk of skewing the weighing
process in favor of the death penalty and thereby causing it to be imposed arbitrarily,
hence unconstitutionally.”).
                                               11
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 12 of 70




       Governments administering capital punishment have “a constitutional

responsibility to tailor and apply [the] law in a manner that avoids the arbitrary and

capricious infliction of the death penalty.” Godfrey v. Georgia, 446 U.S. 420, 428 (1980)

(plurality opinion). In order for a capital sentencing scheme to comport with the

Constitution, it must both “genuinely narrow the class of persons eligible for the death

penalty,” and at the same time “reasonably justify the imposition of a more severe

sentence on the defendant compared to others found guilty of murder.” Zant v. Stephens,

462 U.S. 862, 877 (1983). See also Lowenfeld v. Phelps, 484 U.S. 231, 244 (1988)

(quoting Zant). When a sentencing authority is invested with discretion “on a matter so

grave as the determination of whether a human life should be taken or spared,” its

discretion must be “suitably directed and limited so as to minimize the risk of wholly

arbitrary and capricious action.” Gregg v. Georgia, 428 U.S. 153, 189 (1976).4 See also

Lewis v. Jeffers, 497 U.S. 764, 774 (1990) (quoting Godfrey, 446 U.S. at 428 (state’s

capital sentencing scheme must “‘channel the sentencer's discretion by clear and

objective standards that provide specific and detailed guidance, and that make rationally

reviewable the process for imposing a sentence of death.’”). When a statutory

aggravating circumstance is put forth by the prosecution in order to enable jurors to

distinguish those who deserve capital punishment from those who do not, “the




4
  Mr. Bowers does not concede the FDPA’s provision of aggravating factors to guide
juries’ sentencing decisions results in an application of the death penalty that is not
arbitrary or capricious. He preserves his claims and arguments set forth in ECF 162-165,
198-199, and 213.
                                             12
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 13 of 70




circumstance must provide a principled basis for doing so.” Arave v. Creech, 507 U.S.

463, 474 (1993) (citing Jeffers, 497 U.S. at 776; Godfrey, 446 U.S. at 433).

       The Supreme Court has held that aggravating factors must meet two requirements.

First, an aggravating factor “may not apply to every defendant convicted of a murder; it

must apply only to a subclass of defendants convicted of murder.” Tuilaepa v.

California, 512 U.S. 967, 972 (1994) (citing Creech, 507 U.S. at 474) (“If the sentencer

fairly could conclude that an aggravating circumstance applies to every defendant eligible

for the death penalty, the circumstance is constitutionally infirm”). See also Maynard v.

Cartwright, 486 U.S. 356, 364 (1988) (invalidating aggravating circumstance that “an

ordinary person could honestly believe” described every murder); Godfrey, 446 U.S. at

428-429.

       Second, the aggravating factor “may not be unconstitutionally vague.” Tuilaepa,

512 U.S. at 972 (citing Godfrey, 446 U.S at 428); Creech, 507 U.S. at 471. The Court

observed in Gregg that a death penalty system “could have standards so vague that they

would fail adequately to channel the sentencing decision patterns of juries,” which could

re-create the pattern of arbitrary and capricious sentencing that the Court found

unconstitutional in Furman. Gregg, 428 U.S. at 195 n.46.

       The aggravating factors the government has included in the NOI must comport

with these Eighth Amendment protections. They must narrow the class of persons who

can be sentenced to death for the offenses charged in the superseding indictment, and

they cannot be vague. Where any of the aggravators the government proposes to prove

do not satisfy these requirements, this Court must strike them.

                                            13
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 14 of 70




III.   The Court should strike non-statutory aggravators because they violate the
       Constitution.

       A.     The FDPA’s incorporation of non-statutory aggravating factors creates
              a capital sentencing process that does not limit or guide the discretion
              of the jury and thus permits arbitrary and capricious death sentences.

       As noted, in Gregg v. Georgia, the Supreme Court held that where a sentencing

body is granted discretion on “a matter so grave as the determination of whether a human

life should be taken or spared,” the Eighth Amendment requires that such discretion be

“suitably directed and limited so as to minimize the risk of wholly arbitrary and

capricious action.” Gregg, 428 U.S. at 189. Ten years after Gregg, the Court adhered to

this tenet in McCleskey v. Kemp, 481 U.S. 279 (1987). In McCleskey, the Court

explained that, while a capital jury may not be prevented from considering any relevant

information offered as a reason for sparing a defendant’s life, see Lockett v. Ohio, 438

U.S. 586 (1978), a jury’s decision of whether to sentence a defendant to death must be

guided by “carefully defined standards that must narrow a sentencer’s discretion.”

McCleskey, 481 U.S. at 304.

       Section 3592(c) obliterates the second half of this dyad. It grants the government

unilateral, open-ended authority to expand on a case-by-case basis the list of reasons to

impose death. By creating additional reasons to impose a death sentence that a jury will

factor into its decision, the government puts its thumb on the scale in favor of a vote for

death. The FDPA requires capital jurors to weigh all aggravating factors the jury has

unanimously found the government proved beyond a reasonable doubt against the

mitigating factors that each juror has found has been established by a preponderance of

                                             14
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 15 of 70




the evidence. 18 U.S.C. § 3593(c). While jurors can attribute as much or as little weight

to any aggravating factor as they choose, “the mere finding of an aggravating factor

cannot but imply a qualitative value to that factor.” McCullah, 76 F.3d at 1112.

       Moreover, beyond empowering the government to create reasons to impose a

death sentence in addition to those which are the product of Congress’ legislative process,

the FDPA does not provide any guidance to prosecutors for the selection and definition of

non-statutory aggravating factors in particular cases. See 18 U.S.C. § 3592(b), (d),

§3593(a). The result is a system operated on caprice that does not limit the factors that

can be used to persuade jurors to impose death in a given case with “clear and objective”

criteria that the Court found in Gregg satisfies the Constitution. Gregg, 428 U.S. at 197.

Instead, it makes the selection of sentence a matter of the prosecutor’s creativity. The

government can vastly expand the evidence it introduces by creating additional

aggravating factors that require evidentiary support. The net effect is an impermissible

risk that a federal jury will impose a death sentence arbitrarily or capriciously in violation

of the Eighth Amendment.

       The FDPA’s authorization of non-statutory aggravating factors, i.e., reasons to

impose a death sentence made up by the government from case to case, plainly grants the

government permission to put its thumb on death’s side of the scale and injects into the

federal capital sentencing process the very same unconstitutional arbitrariness Furman

forbade when it invalidated then-existing death penalty schemes. Cf. Stringer v. Black,

503 U.S. 222, 232 (1992). For this reason, this Court should strike the non-statutory

aggravating factors the government included in the NOI.

                                             15
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 16 of 70




       B.     Permitting the Department of Justice to define non-statutory
              aggravating factors after the crime but before trial violates the
              Constitutional prohibition of ex post facto laws.

       Article I, Section 9, clause 3 of the United States Constitution requires that “No . .

. ex post facto law shall be passed.” A defendant’s right to notice and to fair warning of

the conduct that impacts his liberty or his life is a fundamental principle that the Supreme

Court has long recognized. See, e.g., Bouie v. City of Columbia, 378 U.S. 347, 350-51

(1964); In re Oliver, 333 U.S. 257, 273 (1948). Section 3592’s grant of authority to the

government to create aggravating factors out of thin air after a crime has been

committed, and apply such factors retroactively in order to achieve a more severe

sentence, is inherently antithetical to the Constitution’s protection. This provision of the

FDPA “makes more burdensome the punishment for a crime, after its commission . . . .”

Beazell v. Ohio, 269 U.S. 167 (1925). See Lindsey v. Washington, 301 U.S. 397 (1937)

(statutory change from discretionary to mandatory death penalty barred by ex post facto

clause when retroactively applied).

       In Apprendi v. New Jersey, 540 U.S. 466 (2000), the Supreme Court held that any

fact that “expose[s] the defendant to a greater punishment than that authorized by the

jury’s guilty verdict” is an element of a greater offense that must be submitted to a jury.

Id. at 494 n.19 (2000). Two years later, in Ring v. Arizona, 536 U.S. 584 (2002), the

Court recognized the import of Apprendi in the context of capital-sentencing proceedings.

There, the Court held that aggravating factors which make a defendant eligible for the

death penalty “operate as ‘the functional equivalent of an element of a greater offense.’”

Ring, 536 U.S. at 609 (emphasis added) (quoting Apprendi, 530 U.S. at 494, n.19).
                                             16
         Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 17 of 70




“That is to say, for purposes of the Sixth Amendment’s jury-trial guarantee, the

underlying offense of “murder” is a distinct, lesser included offense of ‘murder plus one

or more aggravating circumstances’: Whereas the former exposes a defendant to a

maximum penalty of life imprisonment, the latter increases the maximum permissible

sentence to death.” Sattazahn v. Pennsylvania, 537 U.S. 101, 111 (2003).

         The FDPA requires the sentencer to make three distinct fact-findings in order to

impose a death sentence, i.e., a punishment greater than that authorized by a guilty

verdict. First, the jury must unanimously find beyond a reasonable doubt that the

defendant possessed one of the mental state factors enumerated in § 3591(a). Second, if

the jury so finds, it must then unanimously find that the government proved at least one

of the statutory aggravating factors enumerated in § 3592 beyond a reasonable doubt.5

Third, each juror must then find beyond a reasonable doubt that the weight of all of the

aggravating factors that the government proved beyond a reasonable doubt is greater than

the weight of any mitigating factors that the juror found by a preponderance of the

evidence, or that the weight of the aggravating factors unanimously found is sufficient to

justify a sentence of death. 18 U.S.C. § 3593(e). Thus, the required elements for the

greater federal punishment of a sentence of death sentence (which is beyond the

punishment permitted by conviction for the charged offense) are an intent to kill, the

existence of at least one enumerated aggravating factor, and a determination that the

weight of the aggravating factors justifies a death sentence.



5
    The aggravating factors enumerated in subsection (c) are at issue here.
                                              17
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 18 of 70




       As explained, non-statutory aggravating factors operate within the FDPA’s

sentencing scheme by allowing the government to add weight to death’s side of the scale

in a juror’s sentencing decision by creating additional, non-enumerated, case-specific

aggravating factors. Any non-statutory aggravating factors that a jury finds at the

prosecutor’s urging play the exact same role in the decision whether to sentence a

defendant to death as do the statutory aggravating factors. United States v. Concepcion

Sablan, 555 F. Supp. 2d 1205, 1221 (D. Colo. 2007) (Under the FDPA, “the existence of

all the aggravating factors are constitutionally significant facts that should be found by

the jury.”); United States v. Mills, 446 F. Supp. 2d 1115, 1130-31 (C.D. Cal. 2006)

(same); United States v. Green, 372 F. Supp. 2d 168, 175 (D. Mass. 2005) (same). Each

such factor that is found by a jury necessarily tips the sentencing calculus in favor of

death. McCullah, 76 F.3d at 1112. Indeed,

       [A]ny aggravating factor is “legally essential to punishment” because, while
       not linearly triggering a higher sentence within the statutory maximum, as
       Federal Sentencing Guidelines factors do, it may effectively tip the scale
       from life to death in combination with the other factors at play . . . . Because
       we will never know exactly how each factor influences the jurors’ ultimate
       punishment determination, logic dictates that all aggravating factors –
       together – be considered legally essential to the punishment. Indeed . . . if the
       government does not require additional evidence to convince the jury to vote
       for death, why is it invoking non-statutory factors at all?

Green, 372 F. Supp. 2d at 177-178. Thus, by creating non-statutory aggravating factors

and including them in the NOI, the government not only expands the bases for a death

sentence, it effectively alters the third element required for a death sentence (the weight

of the aggravating factors justify a sentence of death).



                                              18
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 19 of 70




       The Supreme Court affirmed the principle that the weight of aggravating factors in

the capital sentencing is fact-finding the Sixth Amendment requires be done by the jury

in the capital sentencing context in Hurst v. Florida, 577 U.S. __, 136 S. Ct. 616 (2016).

In Hurst, he Court considered Florida’s capital sentencing scheme, which required the

jury to render an advisory verdict without specifying the basis of its recommendation and

then the judge to weigh aggravating and mitigating factors and impose a sentence. Hurst,

136 S.Ct. at 620. Hurst’s jury recommended death by 7 to 5, and the trial court sentenced

Hurst to death based, in part, on the “great weight” that it accorded to the aggravating

factors that it found. Id. The Supreme Court held that Florida’s capital sentencing

statute was constitutionally flawed in light of Ring because it did “not require the jury to

make the critical findings necessary to impose the death penalty,” including “‘the

existence and weight of aggravating circumstances.’” Hurst, 136 S. Ct. at 622 (quoting

State v. Steele, 921 So.2d 538, 546 (Fla. 2005)) (emphasis added).

       Because the non-statutory factors that the government alleges in the NOI violate

the Constitution’s ex post facto clause by creating an element essential to the increased

punishment of death, after commission of the charged offenses, this Court should strike

all of the non-statutory aggravating factors.6

       C.     The FDPA’s grant of authority to the executive branch to create non-
              statutory aggravating factors that alter the elements necessary to be
              sentenced to death violates the non-delegation doctrine.


6
 This claim was denied by the Court in United States v. Solomon, 513 F. Supp. 2d 520,
532 (W.D.Pa. 2007), but that case was decided before Hurst’s ruling that the weight of
aggravation is a fact finding that must be made by a jury and therefore does not bind this
Court.
                                             19
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 20 of 70




       The first section of the first article of the Constitution provides that “[a]ll

legislative Powers herein granted shall be vested in a Congress of the United States.”

U.S. Const. Art. I, § 1. Corollary to that assignment of power to Congress is a “bar on its

further delegation,” including “to another branch,” such as the executive. Gundy v.

United States, 588 U.S. __, 139 S. Ct. 2116, 2123 (2019) (Opinion of Kagan, J.) (citing

Wayman v. Southard, 23 U.S. (10 Wheat.) 1, 42-43 (1825)). See also id. at 2130-31

(Alito, J., concurring); id. at 2131 (Gorsuch, J., dissenting). However, the Supreme Court

has held that the Constitution does permit Congress to delegate power “under broad

general directives” that set forth an “intelligible principle” to which the authority to

whom the power is delegated “is directed to conform.” Gundy, 139 S. Ct. at 2123. See

also id. at 2129 (quoting American Power & Light Co. v. SEC, 329 U.S. 90, 105 (1946)

(“delegation is permissible if Congress has made clear to the delegee ‘the general policy’

he must pursue and the ‘boundaries of his authority.’”).

       Subsections (b), (c), and (d) of § 3592 each empower the executive branch,

specifically the offices of the United States attorneys, to create additional aggravating

factors to present to juries in capital prosecutions in support of a death sentence. This

constitutes a delegation of Congress’ power to establish the elements of offenses.

Because the statute fails to provide any intelligible principle to guide the creation of

additional elements of federal capital offenses the delegation does not fit within the

parameters identified by the Supreme Court, and therefore represents an unconstitutional

delegation of congressional authority to the executive.



                                              20
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 21 of 70




       In Gundy, the “intelligible principle” paradigm was called into question by three

of the justices. Justice Gorsuch, writing in dissent for himself, Chief Justice Roberts and

Justice Thomas, rejected the “intelligible principle” test as having “no basis in the

original meaning of the Constitution, in history, or even in the decision from which it was

plucked.” Gundy, 139 S. Ct. at 2140. The dissenters would substitute a much stricter test

that would invalidate any delegation of Congressional authority that does not merely

authorize another branch to “fill up the details,” engage in fact-finding to determine

application of a rule, or carry out responsibilities that are inherent in that branch’s

(executive or judicial) power. See id. at 2137-38. Establishing additional elements of

capital crimes beyond those enacted by Congress does not fit into any of these categories.

       Justice Gorsuch’s dissent in Gundy, calling for a re-examination of the

“intelligible principle” test, was also joined by Justice Alito, who wrote separately and

concurred only in the judgment. Justice Alito indicated that he too would be inclined to

reconsider the “intelligible principle” test when a majority of the Court was willing to do

so. Gundy, at 2130-31 (Alito, J., concurring). At that time, the Court was evenly divided

because Justice Kavanaugh had not taken the bench. Since he has been confirmed,

Justice Kavanaugh has now also indicated that he believes that Justice Gorsuch’s opinion

in Gundy raised important points that “may warrant further consideration [].” Paul v.

United States, 140 S.Ct. 342 (2019) (Kavanaugh, J., respecting denial of certiorari).

       The FDPA’s delegation to the executive of the power to establish additional

elements of a greater offense in the form of non-statutory aggravating factors and without

any guiding principal violates the anti-delegation doctrine. For this reason, this Court

                                              21
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 22 of 70




should strike the non-statutory aggravating factors other than victim impact evidence

from the NOI.7


IV.    Aggravating factors play a constitutional role in capital sentencing and must
       be written in a way that fulfills Constitutional requirements.

       A.     The Constitution imposes standards for aggravating factors’
              specificity, intelligibility, relevance, and prejudicial effect.

       In the federal capital prosecution of those persons accused of conducting the

bombings at U.S. embassies in Kenya and Tanzania, the district court identified four

limiting principles for aggravating factors based on the decisions of the Supreme Court.

Bin Laden, 126 F. Supp. 2d 290. First, the Constitution forbids that an aggravator that be

“so vague as to lack ‘some common-sense core meaning ... that criminal juries [are]

capable of understanding.’” Bin Laden, 126 F. Supp. 2d at 298 (quoting Tuilaepa, 512

U.S. at 972). Aggravating factors must have some “common-sense core meaning . . . that

criminal juries should be capable of understanding.” Tuilaepa, 512 U.S. at 973; see also

Johnson v. United States, 135 S. Ct. 2551, 2556-57 (2015) (striking down a portion of the

Armed Career Criminal Act because application of the statute to a felony that “involves

conduct that presents a serious potential risk of physical injury to another” was void for




7
  A non-delegation challenge to the non-statutory aggravating factors was denied in
United States v. Solomon, 513 F. Supp. 2d 520, 532 (W.D.Pa. 2007), based on the
“intelligible principle” exception to the anti-delegation doctrine. However, the decision
in Solomon was 10 years ago, and before five justices called for re-examining the
“guiding principle” exception. This Court obviously is not bound by Solomon, and should
consider the issue anew.

                                            22
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 23 of 70




vagueness in that “it fails to give ordinary people fair notice of the conduct it punishes,

[and is] so standard less that it involves arbitrary enforcement”).

       Second, an aggravating factor alleged as a ground for execution cannot be

“overbroad such that a sentencing juror ‘fairly could conclude that [the] aggravating

circumstance applies to every defendant eligible for the death penalty.’” Bin Laden, 126

F. Supp. 2d at 298 (quoting Creech, 507 U.S. at 474); see also Tuilaepa, 512 U.S. at 972.

The factor must “genuinely narrow the class of persons eligible for the death penalty and

must reasonably justify the imposition of a more severe sentence on the defendant

compared to others found guilty of capital murder.” Zant, 462 U.S. at 877. The failure to

narrow the class of those eligible for a death sentence is the reason that, in Godfrey v.

Georgia, the Supreme Court struck down an aggravating factor that asked the jury to find

that the killing was “outrageously or wantonly vile, horrible or inhuman.” The Court

concluded that the language failed to provide “inherent restraint on the arbitrary and

capricious infliction of the death sentence,” because virtually every murder could be said

to fit that criteria. Godfrey at 428-29; id. at 433 (“There is no principled way to

distinguish this case, in which the death penalty was imposed, from the many in which it

was not.”).

       Third, as the Bin Laden court determined, an aggravating factor “must be

‘sufficiently relevant to the question of who should live and who should die.’” Bin

Laden, 126 F. Supp. 2d at 298 (quoting United States v. Davis, 912 F. Supp. 938, 943

(E.D.La. 1996) and citing Creech, 507 U.S. at 474); United States v. Cuff, 38 F. Supp. 2d

282, 288–289 (S.D.N.Y.1999) (“A predicate to fulfilling the constitutional conditions for

                                             23
          Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 24 of 70




an aggravating factor is that the disputed factor be an aggravating factor in the first

place.”); United States v. Friend, 92 F. Supp. 2d 534, 541 (E.D.Va. 2000). The

requirement of particular relevance means that an aggravating factor must help the jury to

distinguish “those who deserve capital punishment from those who do not.” Creech, 507

U.S. at 474; see also United States v. Fell, 372 F. Supp. 2d 753, 763 (D. Vt. 2005)

(quoting Gregg, 428 U.S. at 192) (“Aggravating factors in death penalty cases must be

‘particularly relevant to the sentencing decision, not merely relevant, in some generalized

sense, to whether the defendant might be considered a bad person.”). Thus, aggravating

factors should be “of sufficient seriousness in the scale of societal values to be weighed

in selecting who is to live or die.” Friend, 92 F. Supp. 2d at 544; see also United States

v. Gilbert, 120 F. Supp. 2d 147, 153-54 (D. Mass. 2000). When an aggravating factor is

not relevant to a determination of life or death, it should be stricken from the death

notice.

          Fourth, “even if relevant” to a sentencing decision, an aggravating factor “may be

excluded ‘if its probative value is outweighed by the danger of creating unfair prejudice,

confusing the issues, or misleading the jury.’” Bin Laden, 126 F. Supp. 2d at 298 (citing

18 U.S.C. § 3593(c)); Friend, 92 F. Supp. 2d at 541 (deeming it “essential that an

aggravating factor be measured in perspective of the fundamental requirement of

heightened reliability”).

          B.    Because non-statutory aggravators are the creation of prosecutorial
                whim and not a legislative process, they are subject to a heightened
                standard of reliability.



                                              24
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 25 of 70




       Like all procedural aspects of capital prosecutions, aggravating factors must meet

a heightened standard of reliability. Ford v. Wainwright, 477 U.S. 399, 411 (1986). For

this reason, federal courts presiding over capital prosecutions have held that “an

aggravating factor is invalid if it cannot be established by reliable evidence.” Fell, 372 F.

Supp. 2d at 762-766; see also United States v. Gilbert, 120 F. Supp. 2d at 153 (striking

uncharged misconduct that occurred eight years prior to alleged murder because “any

testimony about the incident thirteen years after the fact is not reliable enough to be used

at a capital sentencing hearing”); Friend, 92 F. Supp. 2d at 541 (striking obstruction of

justice factor based on an inmate overhearing a conversation between the defendants).

       This requirement for heightened reliability is especially acute for non-statutory

aggravating factors. These factors, arbitrarily created by the executive branch “by

definition, lack [] the stamp of approval that Congress has bestowed upon the statutory

aggravating factors” which makes the concept of heightened reliability “play an

independently significant role.” Friend, 92 F. Supp. 2d at 542. For this reason, a court

may require the government to identify the nature of its proofs in support of aggravating

factors in order to exercise its gatekeeping responsibility to limit penalty evidence to that

which meets the standard of heightened reliability. See United States v. Llera Plaza, 179

F. Supp. 2d 464, 469 (E.D.Pa. 2001) (“[T]his court has the authority to conduct a hearing

to examine the reliability of evidence the government intends to introduce at the

sentencing phase.”) (collecting cases).




                                             25
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 26 of 70




       C.     The Constitution forbids aggravating factors that are too vague to
              provide a jury with clear guidance in the narrowing process of
              reaching its sentencing decision or so broad that they could apply to
              almost any killing and therefore do not have any narrowing effect.

       An unconstitutionally vague aggravating factor “undermines the reliability of the

sentencing decision because it creates an unacceptable risk that the decision is random,

arbitrary, and capricious, in violation of the Eighth Amendment.” United States v.

Minerd, 176 F. Supp. 2d 424, 437 (W.D.Pa. 2001) (citing Tuilaepa, 512 U.S. at 974–75;

Stringer, 503 U.S. at 230–32). Aggravating factors must have a “common sense core of

meaning . . . that criminal juries should be capable of understanding.” Tuilaepa, 512 U.S.

at 975 (quoting Jurek v. Texas, 428 U.S. 262, 279 (1976)) (White, J., concurring in

judgment). In deciding whether to strike an aggravating factor for vagueness, the court

“must first determine whether the statutory language defining the circumstance is itself

too vague to provide any guidance to the sentencer.” Creech, 507 U.S. at 471 (quoting

Walton v. Arizona, 497 U.S. 639, 654 (1990)). Factors that fail to provide such guidance

should be stricken or modified, or the government should be required to make a detailed

offer of proof to eliminate vagueness concerns.

       In addition, aggravating factors must not be alleged vaguely so that they do not

provide the defendant with adequate notice. Reasonable notice is a requirement of due

process, especially in a capital case. See Gardner v. Florida, 430 U.S. 349, 358 (1977)

(Stevens, J.) (plurality opinion) (recognizing that “the sentencing process, as well as the

trial itself, must satisfy the requirements of the Due Process Clause” and that due process

is violated “when the death sentence was imposed, at least in part, on the basis of

                                             26
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 27 of 70




information which [a defendant] had no opportunity to deny or explain”); Russell v.

United States, 369 U.S. 749, 766-68 (1962) (finding the Sixth Amendment violated

where an indictment left the “chief issue undefined,” thereby allowing “the prosecution

free to roam at large” and present the defendant “with a different theory, or . . . no theory

at all” at every stage of the criminal proceedings). Open ended and non-exclusive

language like “among,” “including,” and “but not limited to” are too vague to meet these

notice requirements. See United States v. Johnson, 915 F. Supp. 2d 958, 1023 (N.D.

Iowa 2013), order vacated in part, 764 F.3d 937 (8th Cir. 2014) (striking “including but

not limited to” language from aggravating factor and permitting the government to rely

only on incidents identified in notice); United States v. Lujan, 530 F. Supp. 2d 1224,

1271 (D.N.M. 2008) (requiring the government to “specify if it intends to rely on other

acts of violence . . . than the crimes alleged in the indictment”).

       Similarly, an aggravating factor that is overly broad fails to provide the

constitutionally required narrowing in the sentencing process because it does not

“genuinely narrow the class of persons eligible for the death penalty.” Creech, 507 U.S.

at 474 (quoting Zant, 462 U.S. at 877). An overbroad aggravating factor is one that that

“the sentencer fairly could conclude [] applies to every defendant eligible for the death

penalty.” Id. at 474 (citing Cartwright, 486 U.S. at 364) (invalidating aggravating factor

that “an ordinary person could honestly believe” described every murder); Godfrey, 446

U.S. at 428-429 (“A person of ordinary sensibility could fairly characterize almost every

murder as ‘outrageously or wantonly vile, horrible and inhuman.’”).



                                              27
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 28 of 70




       D.     Duplicative factors violate the Constitution because, where the jury
              weighs aggravating factors proved against mitigating factors found,
              duplicative aggravators place the government’s thumb on death’s side
              of the scale.

       Duplicative aggravating factors undermine the integrity of jurors’ weighing

process because they allow the same evidence to be weighed more than once. In United

States v. McCullah, the Tenth Circuit observed that when the same aggravating factor is

counted twice, “the defendant is essentially condemned twice for the same culpable act

which is inherently unfair.” McCullah, 76 F.3d at 1111 (reversing a federal sentence of

death) (internal quotations omitted). Though jurors in federal capital prosecutions

independently determine what weight to give aggravating factors, where the same

evidence substantiates different but duplicative aggravators, the mere finding of the factor

unavoidably gives it at least some minimal weight that effectively places a “thumb [on]

death’s side of the scale.” Stringer, 503 U.S. at 232. Thus, the Tenth Circuit ruled that

duplicative aggravating factors creates an unconstitutional “skewing of the weighing

process” because they create “the risk that the death sentence will be imposed arbitrarily

and thus, unconstitutionally.” McCullah, 76 F.3d at 1111 (citing Stringer).

       In Bin Laden, the court found an aggravating factor that is “necessarily and

wholly subsumed by a different aggravator within the same death penalty notice is

invalid per se and should not be submitted to the penalty jury for sentencing

consideration.” Bin Laden, 126 F. Supp. 2d at 299. Specifically, the court found that one

of the non-statutory aggravating factors proposed by the government, “serious injury to

surviving victims,” was “entirely and wholly subsumed by the ‘victim impact evidence’

                                            28
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 29 of 70




non-statutory aggravator, and thus impermissibly duplicative.” Id.at 300. The function

of both factors, the court found, was to provide the jury with “details concerning the

widespread human trauma allegedly caused by the accused's criminal conduct,” even

though the government had limited the former aggravator to surviving victims and the

latter to deceased victims. Id. In reaching this conclusion, the court noted explicitly that

although it was appropriate for a jury to consider the harmful effects of a capital

defendant’s actions:

       the Government’s attempt to spin off multiple freestanding aggravators
       from what should really only be one represents a strategy that should not be
       permitted. What is most problematic is the fact that, because such parsing
       of categories serves no evidentiary purpose (since such evidence would still
       be admitted under the aegis of the umbrella aggravator), the sole motivation
       for doing so is to ratchet up the number of aggravating factors and “give the
       government free reign to trump whatever mitigating factors are raised by
       the defendant.” U.S. v. Bradley, 880 F. Supp. 271, 285 (M.D.Pa.1994)

Id. at 300 (internal quotations and citations omitted).

       Like the court in Bin Laden, federal courts presiding over capital prosecutions

have consistently followed the Tenth Circuit’s ruling in McCullah to review challenges to

notices of intent to seek the death penalty on the ground that they included duplicative

aggravating factors.8 See United States v. Glover, 43 F. Supp. 2d 1217, 1221-23 (1999)

(ordering removal of numerous duplicative aggravating factors); United States v.

Johnson, 136 F. Supp. 2d 553, 561-62 (W.D.Va. 2001) (non-statutory aggravating factor



8
  In Jones v. United States, 527 U.S. 373, 398 (1999) (plurality opinion), the Supreme
Court noted that it had not considered the validity of McCullah’s “double-counting”
theory, nor held that aggravating factors’ being duplicative could render them
unconstitutional. However, the Court has not overruled McCullah.
                                             29
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 30 of 70




of “death of a fetus” improperly duplicative of factor that defendant “terminated the

victim’s pregnancy”); United States v. Umana, 707 F. Supp. 2d 621, 639 (W.D.N.C.

2010) (striking non-statutory aggravating factor of “callous disregard for the severity of

the offense” as potentially duplicative of lack-of-remorse component of future-

dangerousness aggravating factor); United States v. Watson, 2007 WL 4591860, *1-2

(E.D.Mich. 2007) (requiring government to elect between two non-statutory aggravating

factors).


V.     This Court should strike aggravating factors the government has listed in its
       NOI.

       Based on the foregoing arguments, supported by decisions of the Supreme Court

and lower federal courts presiding over capital prosecutions, this Court should strike

aggravating factors from the government’s NOI to seek death or consolidate certain of

those factors where they are duplicative of one another.

       A.     This Court should strike the “grave risk of death to additional
              persons” statutory aggravator because it is inconsistent with the
              superseding indictment, vague, overbroad, and duplicative of the
              “multiple killings or attempted killings” aggravator where the two
              aggravators are established by the same evidence.

       There are a number of constitutional flaws in the “grave risk of death to additional

persons” statutory aggravator alleged in the NOI.

       First, whereas the special findings in the superseding indictment alleges that Mr.

Bowers “committed the offenses . . . knowingly creating a grave risk of death to one or

more persons in addition to the victims of the offenses . . .[,]” the NOI attempts to expand


                                            30
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 31 of 70




this finding by alleging that Mr. Bowers “in the commission of the offense, and in

escaping apprehension for the violation of the offense, knowingly created a grave risk

of death to one or more persons in addition to the victim of the offense . . . .” The

emphasized phrase is not in the superseding indictment and must be stricken pursuant to

well established constitutional principles.

       As noted by the district court in United States v. Sampson, 245 F. Supp. 2d 327

(D. Mass. 2003):

       [b]ecause the intent and aggravating factors requirements of the Federal
       Death Penalty Act must now be treated procedurally as elements of an
       offense for which the death penalty is authorized, a grand jury must agree
       with the Department of Justice that it is permissible and appropriate that a
       defendant be exposed to the death penalty and give him notice in the
       indictment of the alleged grounds for imposing it.

Sampson, 245 F. Supp. 2d at 333. It is also a “settled proposition of law” that “‘an

indictment may not be amended except by resubmission to the grand jury unless the

change is merely a matter of form.’” United States v. Cotton, 535 U.S. 625, 631 (2002)

(quoting Russell v. United States, 369 U.S. 749, 770 (1962)). Here, the government seeks

to expand the findings of the grand jury by adding an allegation that Mr. Bowers created

a grave risk of death to others “in escaping apprehension for a violation of the offense.”

This expansion is more than “merely a matter of form” and cannot be done without

violating Mr. Bowers’ Sixth Amendment right to indictment by a grand jury and his due

process right to reasonable notice.

       Accordingly, this portion of the first statutory aggravating factor should be

stricken. See United States v. Diaz, No. CR 05-00167 WHA, 2007 WL 2349286 (N.D.


                                              31
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 32 of 70




Cal., Aug. 14, 2007) (“Here, the inconsistency is more than just a matter of form. The

language in the notice broadens the number of scenarios that would fall under the factor’s

description by incorporating risks created while the defendant is escaping apprehension.

The same problem exists with respect to defendant Fort’s notice. Because the indictment

and the notices do not correspond, the inconsistent material included in the death notices

- “or in escaping apprehension for the violation of the offense”- shall be struck from the

notices.”).

       Second, the statutory phrase “a grave risk of death to one or more persons in

addition to the victim of the offense” is both vague and overbroad. Past challenges to the

vagueness and overbreadth of this factor have been dismissed rather perfunctorily with

the observation that “the construction of an aggravating factor is reflected largely by the

jury instructions relating to that factor[,]” and with the prediction that “the parties and the

court can craft jury instructions that will adequately define ‘grave risk’ for the sentencer.”

United States v. Cheever, 423 F. Supp. 2d 1181, 1202–03 (D. Kan. 2006) (collecting

cases).9 However, as of 2020, the Third Circuit’s Model Criminal Jury Instructions do


9
  Neither Cheever nor any of the other cases it cites are controlling or persuasive here
because they predate the Supreme Court’s important void-for-vagueness decisions in
Johnson v. United States, 135 S. Ct. 2551 (2015) and United States v. Davis, 139 S. Ct.
2319 (2019). Those cases upheld vagueness challenges to statutory language that, if
anything, is less vague and speculative than the statutory aggravating factor challenged
here. Johnson, 135 S.Ct. at 2555; Davis, 1389 S.Ct. at 2323. In Johnson, the Court
invalidated the residual clause of the Armed Career Criminal Act, which provides a non-
capital sentencing enhancement for any crime that “is burglary, arson, or extortion,
involves use of explosives, or otherwise involves conduct that presents a serious
potential risk of physical injury to another.” § 924(e)(2)(B) (emphasis added). In Davis,
the Court invalidated the residual clause of 18 U.S.C. § 924(c), which provides an
enhancement for felonies “that by [their] nature, involv[e] a substantial risk that physical
                                              32
         Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 33 of 70




not include capital sentencing instructions, and the pattern instructions from other

Circuits are themselves too vague and sweep far too broadly to satisfy Eighth

Amendment and due process standards.

         The Eighth Circuit’s Model Jury Instruction 12.07E states that “‘Grave risk of

death’ means a significant and considerable possibility that another person might be

killed.” (emphasis added.)10 The Tenth Circuit’s Pattern Jury Instruction 3.08.5 is even

more open-ended, leaving it entirely to the government to define the term “grave risk of

death”:

                GRAVE RISK OF DEATH TO ADDITIONAL PERSONS

          You must unanimously find that the government has proved beyond a reasonable
         doubt that the defendant, in committing the offense, or in escaping apprehension
         for committing the offense, knowingly created a grave risk of death to one or more
         persons, in addition to the victim(s) of the offense. In this case [insert government
         specification of grave risk].11

         Defining the term “grave risk of death” in terms of “possibil[ities]” or in terms of

what “might” happen, or leaving it to the government to define this term as it sees fit

makes a mockery of the constitutional requirement that it is the legislative body (not the

prosecutor) that must “channel the sentencer’s discretion by clear and objective standards

that provide specific and detailed guidance, and that make rationally reviewable the



force against the person or property of another may be used in the course of committing
the offense.”
10
     http://www.juryinstructions.ca8.uscourts.gov/Criminal-Jury-Instructions-2017.pdf.
11
  https://www.ca10.uscourts.gov/sites/default/files/clerk/Jury Instructions Update
2018.pdf
                                              33
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 34 of 70




process for imposing a sentence of death.” Jeffers, 497 U.S. at 774. As the Court recently

stressed in Davis:

       In our constitutional order, a vague law is no law at all. Only the people's elected
       representatives in Congress have the power to write new federal criminal laws. And
       when Congress exercises that power, it has to write statutes that give ordinary
       people fair warning about what the law demands of them. Vague laws transgress
       both of those constitutional requirements. They hand off the legislature's
       responsibility for defining criminal behavior to unelected prosecutors and judges,
       and they leave people with no sure way to know what consequences will attach to
       their conduct. When Congress passes a vague law, the role of courts under our
       Constitution is not to fashion a new, clearer law to take its place, but to treat the law
       as a nullity and invite Congress to try again.”)

Davis, 139 S.Ct. at 2323.

       Third, as pled by the government in the NOI, this statutory aggravating factor is

also vague and open-ended in the sense that it includes the language that the grave risk of

death extends “to one or more persons in addition to the victim of the offense, to include

[12 named] responding public safety officers.” The phrase “to include” impermissibly

allows the government to expand its theory at trial to include as yet unnamed persons.

       Use of open-ended qualifiers such as “will include evidence” or “as demonstrated

by, but not limited to” have been specifically condemned in several cases. For instance,

in United States v. Davis, No. CRIM.A. 94-381, 1996 WL 6997, *1 (E.D.La. Jan. 5,

1996), the court ruled that “[t]he use of ‘among others’ in lieu of listing specific acts does

not meet the notice requirements of the death penalty statute.”). See also Lujan, 530 F.

Supp. 2d at 1271 (“The open-ended phrase ‘including, at least’ creates ambiguity as to

whether the Government will present evidence of additional acts of violence outside the

crimes charged in the indictment and the double homicide. In fairness to Mr. Lujan and


                                              34
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 35 of 70




out of concerns for due process, Mr. Lujan should be given notice of other crimes about

which the Government intends to introduce evidence.”); United States v. Diaz, 2007 WL

196752, *5 (N.D. Cal. 2007) (“The government must omit any language – such as the

word ‘including’ – that leaves open the possibility that other unidentified homicides may

be introduced.”) Thus, the words “to include” must be stricken from the NOI or, at the

very least, the government should be required to identify all persons who are the subject

of this aggravator. See Llera Plaza, 179 F. Supp. 2d at 464 (ordering the government to

supplement its notice of intent as to this factor with an outline of the identity of the

additional persons put at risk.”)

       Fourth, as the court found in United States v. Glover, 43 F. Supp. 2d 1217, 1221–

22 (D. Kan. 1999), the “grave risk” factor set forth in § 3592(c)(5) and the factor

enumerated in § 3592(c)(16), that “the defendant attempted to kill more than one person,”

were impermissibly duplicative, and that the government would have to strike one of the

aggravators in advance of trial. The same problem exists here and the same result should

follow.

       In its first statutory aggravator, the government charges that Mr. Bowers

“knowingly created a grave risk of death to one or more persons in addition to the victims

of the offense” including public safety officers. (ECF 86 at 3.) See 18 U.S.C.

§3592(c)(5). In its fourth aggravator, the government charges that Mr. Bowers

intentionally killed and attempted to kill more than one person. (ECF 86 at 3.) See 18

U.S.C. §3592(c)(16).



                                              35
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 36 of 70




       In these two aggravators, the government seeks to prove essentially the same thing

– that Mr. Bowers attempted to kill multiple people and that he thereby created a great

risk of death to one or more persons, including public safety officers. In this way, these

aggravators create the same prejudice that the court found in Bin Laden. It is an attempt

by the government “to spin off multiple freestanding aggravators from what should really

only be one.” Bin Laden, 126 F. Supp. 2d at 300. For this reason, this Court should strike

one of the two duplicative aggravators from the NOI.

       Finally, at least one court has considered whether this “grave risk of death”

aggravating factor was improperly duplicative when the government also relies on 18

U.S.C. § 3591(a)(2)(D) (intentionally engaged in conduct which the defendant knew

would create a grave risk of death to a person other than one of the participants in the

offense) for one of the requisite mental states. In United States v. O'Reilly, No. 05-

80025, 2007 WL 2420830, *5 (E.D.Mich. Aug. 23, 2007), the court rejected a claim that

impermissible skewing of the verdict in favor of death resulted from such a combination,

reasoning that the mental states finding is part of the requisite gateway finding prior to

consideration of aggravators and mitigators. Because such gateway intent findings are not

weighed during the penalty phase, the court found no improper duplication of

aggravating factors. Id. For reasons discussed above in footnote 8, this reasoning is

unsound because it is simply unrealistic to expect that the jury will ignore its mental state

gateway findings in reaching the decision of whether to impose the death penalty.

Consequently, either the 18 U.S.C. § 3591(a)(2)(D) gateway factor or the first statutory

aggravating factor should be stricken.

                                             36
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 37 of 70




       B.     This Court should strike the substantial planning and premeditation
              aggravating factor because it is unconstitutionally vague and
              overbroad.

       The NOI alleges that Mr. Bowers “committed the offense after substantial

planning and premeditation to cause the death of a person.” (ECF 86 at 3); 18 U.S.C. §

3592(c)(9). This aggravating factor is so vague and overbroad that it can apply to any

premeditated killing.

       First, evidence of “planning and premeditation” by itself is inadequate to narrow

the class of murders eligible for the death penalty, since “almost every murder” involves

some planning and premeditation. See Godfrey, 420 U.S. at 428-29 (1980). Second, the

modifying phrase “substantial” does not cure this problem, because, even as it has been

construed by the courts, the addition of the word substantial “fails adequately to inform

juries what they must find to impose the death penalty.” Maynard, 486 U.S. at 361-62.

And third, courts have been unable to fashion a construction of “substantial” for this

factor that would be both narrowing and specific.

              1.     “Planning and premeditation” does not genuinely narrow the
                     class of murders subject to the death penalty.

       A statutory aggravating factor must genuinely narrow the class of murders which

may be subject to the death penalty. Zant, 462 U.S. at 877; Godfrey, 446 U.S. at 428-29.

That is, the factor must be something that is not present in “almost every murder.”

Godfrey, 446 U.S. at 428-29. The concepts of “planning and premeditation” are part of

every intentional murder; they do not genuinely narrow the class of murders subject to

the death penalty. “Planning” means only “carrying out plans,” and a plan can be just a

                                            37
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 38 of 70




“method of achieving something.” Webster's Third New International Dictionary 1729

(“plan”), 1731 (“planning”). Accordingly, any murder that has a “method,” which is to

say virtually every one, is planned.

       “Premeditation” provides no greater limitation. Premeditation, of course, was a

part of first-degree murder at common law and remains so under federal law. See 18

U.S.C. § 1111. In its capacity as a common-law element, it required little, if anything,

more than the decision to kill. See 2 W. LaFave & A. Scott, Substantive Criminal Law, §

7.7 at 237 (1986) (it is “often said that premeditation and deliberation require only a

‘brief moment of thought’ or a ‘matter of seconds’”). Even in common usage,

“premeditate” means simply “to think on and revolve in the mind beforehand,” Webster's

Third New International Dictionary 1789, and virtually every murderer “thinks on” his

crime before committing it; otherwise, it would not be murder. See United States v.

Spivey, 958 F. Supp. 1523, 1531 (D.N.M. 1997) (“virtually all murders require some

planning and premeditation”). Thus, the terms “planning” nor “premeditation” do not

perform the constitutionally required function of narrowing the class of murderers subject

to the death penalty.

              2.        The word “substantial” also does not provide the clear, specific,
                        and objective standard required to narrow the class of
                        murderers subject to the death penalty and to channel the jury’s
                        discretion in doing so.

       Because the terms “planning and premeditation” by themselves do nothing to

narrow the class of all murders, this aggravating factor must be stricken unless the word

“substantial” narrows their meaning in a way that actually “channel[s] the sentencer's

                                             38
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 39 of 70




discretion by clear and objective standards that provide specific and detailed guidance,

and that make rationally reviewable the process for imposing a sentence of death.”

Creech, 507 U.S. at 471 (quoting Jeffers, 497 U.S. at 774; Godfrey, 446 U.S. at 428)

(emphasis added). The word “substantial” cannot carry this burden because it provides

no guidance to a court or a jury as to “how much” or “what kind of” planning and

premeditation are necessary to rise to the level “substantial.” The word gives a

questioning juror no clue as to how complicated a plan the defendant must have

formulated before committing the offense or how long he must have thought about the

crime before committing it. Accordingly, some jurors will require a defendant to have

employed some complicated mechanism to produce death and others will find

“substantial” planning and premeditation in taking the gun out of the desk drawer.

Indeed, it is telling that not even highly trained federal appellate court judges can agree

on what the word “substantial” means in the context of the statute. See, e.g., McCullah,

76 F.3d at 1110–11 (“‘Substantial’ planning does not require ‘considerably more

planning than is typical’ but rather it means ‘considerable’ or ‘ample for commission of

the crime.’”); Tipton, 90 F.3d at 896 (“substantial” means “more than the minimum

amount sufficient to commit the offense” or “‘more than merely adequate.’”); Flores, 63

F.3d at 1374 (“substantial” denotes “a thing of high magnitude”). The Eighth Circuit’s

circular definition of the word “substantial” does not cure this defect. See Eighth Circuit

Manual of Model Criminal Jury Instructions (2014), Instruction 12.07 I (“‘Substantial’

planning and premeditation means a considerable or significant amount of planning and

premeditation.”). See also Levinson v. Spector Motor Service, 330 U.S. 649, 670 (1947)

                                             39
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 40 of 70




(“...[T]the indefiniteness of the terms ‘large’ or ‘substantial’ is obvious...”); Cf. United

States v. Parcel of Land and Residence Located thereon at 5 Bell Rock Road, Freetown,

Mass., 896 F.2d 605, 711 (1st Cir. 1990) (finding the words “large quantities” suffers

from ”vagueness”) (Breyer, J.). The lack of any “clear,” “objective,” and “specific”

guidance to jurors permits the imposition of the death penalty in an arbitrary way.

       For this reason, the Supreme Court of Georgia has held the word “substantial”

unconstitutionally vague in circumstances similar to these. Arnold v. State, 224 S.E.2d

386, 392 (Ga. 1976). Georgia had an aggravating factor making anyone with a

“substantial criminal history” eligible for the death penalty. Id. The Georgia Supreme

Court held that the word “substantial,” which it read to mean “of real ... importance,” was

unconstitutionally vague because its application was “highly subjective.” Id. See also

Creech, 507 U.S. at 471 (standard must be “objective”). The Court noted that the word

“substantial” might be sufficiently clear in other contexts, but that “the fact that we are

here concerned with the imposition of a death sentence compels a different result.”

Arnold v. State, 224 S.E.2d at 392. This, too, is a death penalty case, and the word

“substantial” is no less “subjective” in application here than it was in Arnold.

              3.      The opinions of courts which have upheld this factor show that it
                      fails to narrow the class of murderers subject to the death
                      penalty, is unconstitutionally vague, or both.

       The circuits that have upheld the constitutionality of the substantial planning and

premeditation factor have construed “substantial” in a way that does not narrow the term

as required by the Eighth Amendment. Moreover, even as construed by these courts, the


                                              40
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 41 of 70




word “substantial” remains unconstitutionally vague and violates the Fifth and Eighth

Amendments.

       The initial problem with the judicial construction of this aggravator is that it does

not perform the required narrowing function. In McCullah, for example, the Tenth

Circuit upheld this aggravating factor on the ground that “substantial” means simply

“ample for commission of the crime.” “Ample,” of course, means anything “more than

adequate.” Webster’s Third New International Dictionary 74. The Fourth Circuit, in

Tipton, agreed, holding that “substantial” means only “more than the minimum amount

sufficient to commit the offense.” Tipton, 90 F.3d at 896.12 Under these interpretations

of “substantial,” any murder, other than one undertaken with the “minimum” possible

planning and premeditation, would be subject to the death penalty. Such a result cannot

be constitutional, as it would permit jurors to impose the death penalty for a degree of

planning and premeditation that barely exceeds what is essential to commit a homicide at

all, indeed for a degree present in “almost every murder.”13 Godfrey, 446 U.S. at 428-29.


12
  Tipton and McCullah also used the word “considerable,” which Tipton explained
means “more than merely adequate,” as a synonym for “substantial.” Tipton, 90 F.3d at
896; McCullah, 76 F.3d at 1111.
13
   As noted above, the minimum amount of planning and premeditation necessary to
commit a murder is extremely small. It is well-settled that premeditation can occur in a
matter of seconds, see e.g., State v. Flores, 418 N.W.2d 150, 155 (Minn. 1988)
(premeditation may occur the “moment or instant before killing”), and a “plan” may be as
little as picking up a nearby weapon. Almost every murder has more premeditation and
planning than this. For example, the murderer who goes to the next room to get a gun has
done “more than the minimum amount sufficient” to commit the murder, but still less
than is present than in almost every murder. A construction that permits jurors to find this
aggravating factor on the ground of “ample” premeditation, or “more than adequate”
premeditation, or “more than the minimum” premeditation, solves neither the narrowing
                                             41
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 42 of 70




       Moreover, the limits of the word “substantial” are so undefined that it is likely to

be applied with great inconsistency, even arbitrariness. The federal cases discussed above

do not explain why the concept “substantial,” even as they construe it, is not subject to

arbitrary application. Their construction of the word leaves it entirely to the jurors to

decide what the “minimum” amount of planning and premeditation is required for a

murder.14 It also leaves entirely to the jurors the determination of how much more than

the minimum is necessary to rise to a “substantial” level. The Eighth Circuit’s open-

ended definition leaves it to each individual juror to decide whether a murder involved a

“considerable or significant amount of planning and premeditation.” See Instruction

12.07 I. Some juries will doubtless conclude, as the Fourth Circuit did, that anything

more than the absolute minimum will permit a verdict of death; others may require truly

careful and complex planning and lengthy forethought before death will be imposed.

Nothing provided to the jury even suggests which of these interpretations would be

correct. The Eighth Amendment requires that an aggravating factor “channel” jurors’

discretion more consistently than this.

       The vagueness of this factor is further demonstrated by the fact that the courts’

interpretation deviates widely from other common usages of the word “substantial.” The


nor the vagueness problems. It leaves jurors free to decide what an “adequate” or
“minimum” amount is, and to decide in their sole discretion, that some greater amount
exceeds that minimum, even though the greater amount is found in almost every murder.
14
  Such a determination is more properly a legislative function and not one for a jury. It is
the job of Congress, not of individual jurors, to define the “minimum” amount of
premeditation and planning typical of almost every murder.

                                              42
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 43 of 70




Supreme Court itself has noted that the meaning of a “substantial” amount of something

is “a large degree” of that thing. Victor v. Nebraska, 511 U.S. 1, 19 (1994).15 But it is

not ordinary or natural usage to call any amount of something, even an amount barely

above the minimum, a “large degree” of that thing. Indeed, amounts close to the

minimum would most plausibly be called a “small degree.” The standard adopted by

cases such as Tipton is thus quite similar to “more than minimal planning” under the

Sentencing Guidelines. See U.S.S.G. § 1B1.1(f) (“[m]ore than minimal planning” is

“more planning than is typical for commission of the offense in a simple form”). It

seems clear that the word “substantial” must fall well above “more than the minimum

amount sufficient,” “ample,” “minimal,” or “more than minimal,” on any scale of

magnitude, but how far above has not, and cannot, be described in clear terms. The very

inability of the courts to fashion a specific constitutional definition of this factor shows

that its meaning remains a “highly subjective” matter for each juror, Arnold, 224 S.E.2d

at 392, and that it is unconstitutionally vague.16




15
  The word “substantial” also has an inherent ambiguity, since it can mean simply
“something that exists.” Victor, 511 U.S. at 19. Courts that have considered the
vagueness of the factor have concluded this definition does not apply to the aggravating
factor here, see, e.g., Tipton, 90 F.3d at 895, although a juror might assume that it did.
16
   One case has, without much discussion, held this factor constitutional because there is
a “common sense core” of meaning to “substantial.” United States v. McVeigh, 944 F.
Supp. 1478, 1490 (D. Colo. 1996). This conclusion is belied in the first place by the
inability of courts to say what that core is. Moreover, it overlooks the fact that, if there is
a “common sense core” to the term, that core itself is apparently unconstitutional. As that
“core” was construed by two Courts of Appeal, the term applies to conduct that is present
in almost every murder, leaving the factor at odds with the Eighth Amendment.
                                              43
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 44 of 70




       Some states with similar aggravating factors have construed them in a way that

attempts to eliminate vagueness. In Florida, for example, the state supreme court, when

faced with an aggravating factor requiring “cold, calculated, and premeditated” actions

by a defendant, held the factor unconstitutionally vague on its face. Jackson v. State, 648

So. 2d 85, 87 (Fla. 1994). The court required that in the future, juries be told that they

must determine that “the killing was the product of cool and calm reflection” and “that

the defendant had a careful plan or prearranged design to commit murder before the fatal

incident.” Id. at 89. But Congress has not limited the word “substantial” in this

aggravator in any way, or indicated how it would do so. Accordingly, this Court may not

provide a limiting construction for it. The Eighth Amendment requires both that the

concept of “planning and premeditation” be limited to narrow the class of death-eligible

murders, and that it be limited in a clear, specific, objective way. Simply tacking the

word “substantial” on to the phrase does neither, and this aggravating factor accordingly

violates the Fifth and Eighth Amendments.

              4.     Finally, this aggravating factor is duplicative and must be
                     stricken.

       As noted above, Section 4.D., it is error to submit duplicative aggravating factors

to the jury. As in McCullah, the crimes charged in the superseding indictment, the

substantial planning and premeditation aggravating factor, and the mental state eligibility

gateway factors, while “not identical per se,” do so “substantially overlap,” that they

must be held to “subsume” one another. And, as in McCullah, these aggravating factors

substantially overlap “because they [are] predicated upon the same acts” by Mr. Bowers.

                                             44
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 45 of 70




       For all these reasons, this aggravating factor fails to “genuinely narrow the class of

persons eligible for the death penalty,” Zant, 462 U.S. at 877, and does not perform the

constitutionally required function. Thus, the Court should strike it.

       C.     This Court should strike the “vulnerable victims” aggravating factor
              because the government has applied it arbitrarily and made no
              showing that the victims’ vulnerabilities were connected to their
              killings.

       The NOI includes as an aggravating factor that Mr. Bowers “committed the

offense against a victim who was particularly vulnerable due to old age [] and infirmity.”

(ECF 86 at 3.) See 18 U.S.C. 3592(c)(9). The government’s inclusion of this factor is

arbitrary and unsupported by the evidence. For these reasons, the Court should strike this

aggravating factor.

              1.      The government has arbitrarily imposed an age cut-off for
                      application of the aggravator without any showing of why that
                      age creates a vulnerability that makes those killings more
                      worthy of punishment with death.

       The government has arbitrarily selected victims of the shooting who were

particularly vulnerable due to old age. The NOI applies this aggravator only to those

victims who were over 70 years old. (See ECF 86 at 3, listing counts one, three, and

seven through ten.)17 There is no rationale given for making 70 the cutoff age. Indeed,

the arbitrariness is highlighted by the fact that there is less than two years’ difference



17
  These counts correspond to victims’ initials listed in the superseding indictment. (ECF
44 at 3.) The NOI also lists the corresponding counts from the Hate Crimes Act charges.
(See ECF 86 at 3.) The victims’ ages were provided by the government in discovery.
With the intent of respect and discretion, they are not included here.
                                              45
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 46 of 70




between certain victims’ ages; one is over 70 and therefore qualifies as a “vulnerable”

victim” for purposes of aggravation, but the other is not and does not qualify as

vulnerable.

       The government asserts that the Ninth Circuit’s decision in United States v.

Mitchell, 502 F.3d 931, 978 (9th Cir. 2007), is “analogous” to this case because it affirms

the application of the “vulnerable victim” aggravator to a 63-year-old victim. (ECF 178

at 27, Govt Opp. to Motion for Informative Outline.) Mitchell demonstrates that the

government’s imposition of an age cutoff for the aggravator is arbitrary, as the same

aggravating factor has been applied to encompass those who are under 70. Similarly, the

model federal capital jury instructions characterize “old age” as “having lived beyond the

middle period of life.” 1 Leonard Sands, Modern Federal Jury Instructions, ¶ 9A.14.

That period is so subjective that the starting point of any period “beyond” it cannot be

conclusively identified for purposes of capital sentencing. The government’s attempt to

do so creates an arbitrariness to the proceedings that violates the Constitution.

       Where the government has not shown any basis in fact or law for drawing an age

cut-off for the application of the vulnerable victim aggravator, that application is

arbitrary. For that reason, this Court should strike that factor from the NOI.

              2.     The Government has not shown a nexus between the victims’
                     vulnerabilities and the killings.

       The government alleges that those victims to whose killing this aggravator applies

were “particularly vulnerable” because of “old age [] and infirmity [].” (ECF 86 at 3.)

The government has failed to allege any nexus between these unique conditions and the

                                             46
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 47 of 70




killings that support the application of this aggravator, and therefore this Court should

strike it from the NOI.

       In its filings, the government argues that “the facts are self-evident and not

complex – persons of advanced age or suffering from impaired cognitive ability are

obviously and reasonably more vulnerable to a surprise attack from an active shooter.”

(ECF 178 at 28, Govt Opp. to Motion for Informative Outline.) The government also

characterizes the weapon that Mr. Bowers allegedly used for the shooting variously as a

“high-powered AR-15 rifle” and an “AR-15 assault-style rifle.” (ECF 178 at 2, 19, 26,

Govt Opp. to Motion for Informative Outline.) The AR-15 is a semiautomatic rifle that

was designed for speedy reloading in combat situations, can fire dozens of rounds in

seconds, has a low recoil that makes it easier to shoot, and is as accurate as the military

grade M-16.18

       The reality is that neither infirmity made any victim more vulnerable than those

who the government excludes from this aggravating factor. Where the government’s

application of this aggravator to select victims is predicated on the unspoken argument

that a person under 70 or who is unimpaired would be less vulnerable to a surprise attack

with a weapon, the aggravator cannot stand.19 See United States v. Mikos, 539 F.3d 706,


18
  See Vitkovskaya, Julie and Patrick Martin, “4 basic questions about the AR-15,” The
Washington Post, Feb. 16, 2018, available at
https://www.washingtonpost.com/news/checkpoint/wp/2018/02/15/4-basic-questions-
about-the-ar-15/ (last visited June 5, 2020).
19
  Furthermore, the government uses the conjunctive “and” between the two
vulnerabilities, which syntactically requires that the identified victims have both
disabilities – old age and impairments. From the government’s filings, it does not appear
                                             47
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 48 of 70




721 (7th Cir. 2008) (Posner, J., dissenting) (finding “vulnerable victim” aggravator

unsupported the evidence in killing of morbidly obese woman because “the average

person would not have escaped in this case with his life” and the victim “could not have

outrun his bullets even if she had been an Olympic sprinter”).

       Because this aggravating factor is predicated upon an arbitrary age cut-off and is

unsupported by the evidence, this Court should strike it from the NOI.

       D.     This Court should adhere to the rulings of the Supreme Court and the
              FDPA by limiting the “victim impact” aggravator to the family of those
              victims who were killed and strike that portion of the aggravator that
              is unconstitutionally vague.

       The NOI also relied on “victim impact” as an aggravating factor. (ECF 86 at 3.)

To prove this aggravating factor, the government intends to show “injury, harm, and loss”

to those victims who were killed, “as well as to the family, friends, and co-workers of

those individuals” with evidence of “the impact of [each] victim’s death upon his or her

family, friends, associates, and co-workers.” Id. at 3-4. The inclusion of “friends,

associates, and co-workers” exceeds the language of the sentencing provisions of the

FDPA as well as the Eighth Amendment parameters the Supreme Court has recognized.

This aggravating factor also is overbroad in that it relies on testimony from so many

categories of people that “a sentencing juror fairly could conclude that [the] aggravating

circumstance applies to every defendant eligible for the death penalty.” Bin Laden, 126 F.

Supp. 2d at 298 (internal quotations omitted). Finally, this aggravating factor is



that any of the victims identified in this aggravating circumstance have both disabilities.
(ECF 178 at 25-28, Govt Opp. to Motion for Informative Outline.)
                                             48
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 49 of 70




unconstitutionally vague in that it is premised upon “injury, harm, and loss,” which terms

are too vague “to provide any guidance to the sentencer.” Creech, 507 U.S. at 471

       In Payne v. Tennessee, 501 U.S. 808 (1991), the Supreme Court held that the

Eighth Amendment does not erect a per se bar to the admission of victim impact

evidence, and therefore death penalty sentencing procedures may provide for “evidence

about the victim and about the impact of the murder on the victim's family” to be

presented to the jury. Payne, 501 U.S. at 827. The Court’s decision was based on a

challenge to the admission in a capital sentencing of testimony from the mother of the

victim about the effect of the killing on the victim’s child. Id. at 814-15. In reaching its

decision, the Court overruled its decision in Booth v. Maryland, 482 U.S. 496 (1987),

where the Court had found that the Eighth Amendment prohibited the admission in a

capital sentencing of a statement from the victims’ family.20 In reviewing Booth and

deciding to overrule it, the majority in Payne made clear that both rulings turned on two

premises: the relevance of evidence relating to a particular victim or to the harm that a

capital defendant causes a victim’s family to the defendant’s “blameworthiness,” and the

Eighth Amendment’s limit in capital sentencing decisions to evidence relating to

“blameworthiness.” Payne, 501 U.S. at 818-819 (emphasis added).21 Payne held that



20
  The statement came from the victims’ son, daughter, son-in-law, and granddaughter.
See Payne at 817.
21
  In Booth, the Court determined that factors other than a defendant”s character and the
immediate characteristics of the crime are irrelevant to the capital sentencing decision
unless they have “some bearing on the defendant’s ‘personal responsibility and moral
guilt’” and to the extent that victim impact evidence presents factors about which the
                                             49
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 50 of 70




evidence of the harm a defendant causes to a victim’s family is relevant to

blameworthiness and therefore within that which the Eighth Amendment permits.

       When Congress enacted the FDPA, five years after Payne, it adhered to the

Court’s ruling there and included among the factors that the government may prove as

justifying a sentence of death “the effect of the offense on the victim and the victim’s

family.” 18 U.S.C. § 3593(a) (emphasis added). The statute permits the government to

prove this effect with “oral testimony, a victim-impact statement that identifies [] the

extent and scope of injury and loss suffered by [] the victim’s family, and any other

relevant information.” Id. Thus, neither the federal capital sentencing statute nor the

Supreme Court decision from which it derives authority extends to friends and co-

workers.

       The combined effect of Payne’s Eighth Amendment ruling and the FDPA is to

place specific restrictions upon the type of victim impact evidence the government may

present. Such evidence must be limited to “evidence relating to the personal

characteristics of the victim and the emotional impact of the crimes on the victim’s

family.” Payne, 501 U.S. at 817. The Constitution allows only such evidence as is

necessary to provide “a glimpse of the life” of the victim. Id. at 822 (emphasis added).

Furthermore, the Eighth Amendment prohibits victim impact testimony of “victim’s

family members’ characterizations and opinions about the crime, the defendant, and the

appropriate sentence.” Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (per curiam). Victim


defendant was unaware, and that were irrelevant to the decision to kill, it has nothing to
do with the blameworthiness of a particular defendant. Booth, 482 U.S. at 502-04.
                                             50
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 51 of 70




impact evidence also must be relevant and not consist of “a ‘mere emotional plea,’”

unrelated to the impact of the crime on the victims or their families. Sampson, 335 F.

Supp. 2d 166, 187 (D. Mass. 2004) (citing Hain v. Gibson, 287 F.3d 1224, 1237-38 (10th

Cir. 2002)). Finally, a defendant’s due process rights are violated where victim- impact

evidence is “so unduly prejudicial that it renders the trial fundamentally unfair.” Payne,

501 U.S. at 825; see also id. at 836 (Souter, J., concurring) (noting that “[e]vidence about

the victim and survivors, and of course any jury argument predicated on it, can of course

be so inflammatory as to risk a verdict impermissibly based on passion, not deliberation,”

in violation of due process); 18 U.S.C. § 3593(c) (evidence may be excluded from

penalty phase proceeding “if its probative value is outweighed by the danger of creating

unfair prejudice, confusing the issues, or misleading the jury”).

       For these reasons, this Court should strike that portion of the government’s victim

impact aggravating factor that exceeds the boundaries of Payne and § 2593(a) and limit

the victim impact to family of the homicide victims. See Solomon, 05-385 (W.D.Pa.),

ECF 193 (Notice of Intent to Seek the Death Penalty) (limiting victim impact aggravator

to “effects on the lives of [victim’s] children and family”) U.S. v. Hanner, 05-385

(W.D.Pa.), ECF 194 (Notice of Intent to Seek the Death Penalty) (same); United States v.

Minerd, 99-215 (W.D.Pa.), ECF 38 (Notice of Intent To Seek The Death Penalty) (same).

       In addition to exceeding the victim impact testimony that the Supreme Court has

found to be permitted by the Eighth Amendment, the government’s victim impact

aggravator is also unconstitutionally over broad where it includes the impact of the

killings on “friends, associates, and co-workers.” To introduce testimony from so many

                                             51
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 52 of 70




categories of people connected to the victims would run roughshod over the “glimpse

into the life” of the victims contemplated by Payne. Someone is affected by every

killing, but to allow anyone who has been affected to testify to the killings impact fails to

narrow in any meaningful way the class of murders deserving of death or to channel the

jury’s discretion by clear and objective criteria that provide specific and detailed

guidance and thus is unconstitutional. Godfrey, 446 U.S. at 428; Jeffers 497 U.S. at 774.

       Lastly, this aggravating factor as written is impermissibly vague. Within the range

of the human experience, the words “injury, harm, and loss” do not give adequate notice

to the defendant. Indeed, where Mr. Bowers faces 22 capital charges for killing 11

people, “that the range of human suffering – whether physical, emotional, or economic –

is vast goes without saying,” and an “oblique reference to victims’ ‘injury, harm, and

loss,’ without more, does nothing to guide [the] vital task of preparing for the penalty

phase of trial.” Bin Laden, 126 F. Supp. 2d at 304 (ordering government to provide bill

of particulars specifying the particularized categories of “injury, harm, and loss” that will

be proffered at sentencing, citing Glover, 43 F. Supp. 2d at 1224 (“The court finds that

the defendant is entitled to greater specificity as to the ‘serious physical and emotional

injury the government claims the defendant caused [the victim].”).

       For these reasons, this Court should strike the aggravator as written and order the

government to re-write it in terms that are permitted by Payne and the FDPA and are

constitutionally narrow. At an appropriate time, the defense will ask the Court to hold a

hearing on the proposed victim impact testimony, to obtain specificity regarding the

witnesses the government intends to call and to identify the particularized categories or

                                             52
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 53 of 70




subjects of testimony the government intends to introduce. A hearing on this potential

testimony will be necessary so that this Court can ensure compliance with Payne and the

FDPA.22

       E.     This Court should strike the “injury to surviving victims” aggravator
              where it is unconstitutionally duplicative, overly broad, and vague.

       The NOI alleges “injury to surviving victims” as an aggravating factor that makes

a death sentence the appropriate punishment for Mr. Bowers. (ECF 86 at 4-5.) This

aggravating factor alleges no less than three categories of injury, with at least four

subcategories, to at least four categories of people. It is duplicative, overbroad, and

vague, and therefore this Court should strike it from the NOI.

              1.     This alleged aggravator duplicates the victim impact aggravator
                     by creating subsets of victims whose testimony will support each
                     aggravating factor and thereby enable a jury to double-count
                     evidence in favor of a death sentence against Mr. Bowers.

       The government bases this aggravating factor on the victimization of persons at

the Tree of Life synagogue – civilian and public safety officers – who were not killed in

the shooting. By so doing, the government is factionalizing victim impact testimony in



22
  By its nature, victim impact testimony risks overwhelming a jury. The Supreme Court
has recognized that such evidence, and accompanying argument, “can of course be so
inflammatory as to risk a verdict impermissibly based on passion, not deliberation” citing
Payne, 501 U.S. at 836 (Souter and Kennedy, JJ., concurring). The Supreme Court
cautions lower courts to be careful not to “cross[]” the “line” into “inflammatory”
evidence that would render a capital sentencing hearing “fundamentally unfair.” Payne,
501 U.S. at 831 (majority opinion). Accord id. at 836 (noting “trial judge’s authority and
responsibility” to “guard against the inflammatory risk”) (Souter and Kennedy, JJ.,
concurring). See also Fell, 531 F.3d at 239 (noting that “victim-impact evidence . . . can
sometimes be unduly prejudicial” and “inflammatory”).
                                             53
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 54 of 70




order to create multiple aggravators out of a single group of witnesses. Where this

aggravating factor is “necessarily and wholly subsumed” by the victim impact

aggravator, it is “invalid per se and should not be submitted to the penalty jury for

sentencing consideration.” Bin Laden, 126 F. Supp. 2d at 299.

       As the court found in Bin Laden, the government’s “injury to surviving victims”

aggravator and “victim impact” aggravator both serve to lay before the jury the breadth of

deleterious consequences allegedly caused by the shootings at the Tree of Life

synagogue. Id. The Government has merely divided that evidence, limiting the former

aggravator to surviving victims and the latter to deceased victims only in order to “ratchet

up the number of aggravating factors and ‘give the government free reign to trump

whatever mitigating factors are raised by the defendant.’” Bin Laden, 126 F. Supp. 2d at

300 (quoting U.S. v. Bradley, 880 F. Supp. 271, 285 (M.D.Pa.1994)).

       This Court should not permit this strategy that attempts to “spin off multiple

freestanding aggravators from what should really only be one.” Bin Laden, 126 F. Supp.

2d at 300. The government’s “parsing of categories” serves no evidentiary purpose,

tends to skew the weighing process and creates the risk that the death sentence will be

imposed arbitrarily and thus, unconstitutionally.

                     2. The “surviving victims” aggravator is impermissibly vague
                        and overbroad where its categories of harm and victims are
                        not specific or limited and it applies across four categories of
                        victims.

       In addition to having created this aggravator for a subset of victims that is

subsumed by the “victim impact” aggravator, the government also attempts to create a

                                             54
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 55 of 70




“catchall” aggravating factor through which it may introduce evidence of no less than 20

categories of harm and with the effect that the jury only needs to find one. It is a

sentencing blunderbuss, which by its essence cannot narrow the application of the death

penalty.

       The government’s “surviving victim” aggravator identifies but does not limit itself

to four categories of victims: “physically injured civilian survivors,” “otherwise injured

civilian survivors,” “physically injured law enforcement survivors,” and “otherwise

injured law enforcement officers.” (ECF 86 at 5.) The aggravating factor does not

identify what characterizes an “otherwise” injury, thus leaving it literally unlimited. In

fact, the injuries that this aggravating factor, physical and “otherwise” might include are

maiming, disfigurement, permanent disability, severe psychological impacts, and

grievous economic hardship, but are not limited to these. Id. The net result is a

minimum of 20 different categories of harm that the government may prove (4 classes of

victims x 5 classes of harm).23 (ECF 178 at 43-44, Govt Opp. to Def. Mot. for

Informative Outline) (acknowledging five categories of harm across four categories of

victims).

       Moreover, the terms of the aggravator are themselves vague and undefined.

“Grievous economic hardship” is a subjective measure based on an individual’s a priori

factor; what is “grievous” for one person may not be for another. Likewise, the endless



23
  However, the government has enumerated the categories of injury with “and,”
suggesting that each of the categories of victim experienced all the categories of harm.
This is evidence of the confusing structure of the aggravating factor.
                                             55
      Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 56 of 70




individualized variations among the respective victims’ states of mind and well-being

before the shootings make it impossible to define whose response was a “severe”

psychological impact. Furthermore, the definitions of “maiming” and “disfiguring” both

include the other word. See Webster’s Ninth New Collegiate Dictionary (Miriam

Webster, 1985).

       This factor intends to cast a wide enough net to address every aspect of harm that

the shootings at the synagogue may be alleged to have caused, which by definition is not

a “carefully defined standard” that will narrow a sentencer’s discretion. McCleskey, 481

U.S. at 304. Where every shooting causes some harm, by comprising every instance of

harm in this case, any juror could easily conclude the government’s “injury to surviving

victims” factor “applies to every defendant eligible for the death penalty.” Creech, 507

U.S. at 474.

       The “injury to surviving victims” aggravating factor fails the standards recognized

by the Supreme Court in Creech, Tuilaepa, McCleskey, and Godfrey. For this reason, it

should be stricken. Cf. Johnson, 915 F. Supp. 2d at 1023, order vacated in part, 764 F.3d

937 (8th Cir. 2014); Lujan, 530 F. Supp. 2d at 1271.

                     3. The substance and history of the FDPA does not authorize
                        the jury to consider “injury to surviving victims” as an
                        aggravating factor justifying a death sentence.

       The NOI improperly alleges Mr. Bowers “caused serious physical and emotional

injury, including maiming, disfigurement, permanent disability, and grievous economic

hardship” to the surviving victims. (ECF 86 at 4.) Capital jurors do not make sentencing


                                            56
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 57 of 70




determinations on non-capital counts; rather, district courts do, in separate proceedings.

Because the FDPA does not permit penalty-phase testimony on the impact of injuries

suffered by survivors, this factor should be stricken.

       When Congress passed the FDPA in 1994, it provided for victim impact evidence

according to the Supreme Court’s decision in Payne. Section 3593(a) provides that the

government may allege as a non-statutory aggravating factor “the effect of the offense on

the victim and the victim’s family.” Evidence in support of this factor “may include oral

testimony, a victim impact statement that identifies the victim of the offense and the

extent and scope of the injury and loss suffered by the victim and the victim’s family, and

any other relevant information.” This language codified Payne and authorized

consideration of the precise type of family victim impact evidence involved in Payne:

impact of the capital offenses on homicide victims’ families. But Congress did not go

further and permit penalty-phase jurors to consider victim impact testimony from

surviving victims about their own lives and the difficulties they themselves have endured

following the crimes, but not about the deceased.

       Context confirms this. In numerous other provisions of the FDPA that use the

term “victim,” it is unambiguous that the statute means “homicide victim.” See, e.g., §§

3591(a)(2)(A) (“killed the victim”); 3591(a)(2)(B) (“death of the victim”); 3591(a)(2)(C)

(“the victim died”); 3591(a)(2)(D) (“the victim died”); 3592(a)(7) (“the victim’s death”);

3592(c)(5) (“a grave risk of death to 1 or more persons in addition to the victim”). And it

is a “normal rule of statutory construction that identical words used in different parts of



                                             57
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 58 of 70




the same act are intended to have the same meaning.” Gustafson v. Alloyd Co., 513 U.S.

561, 570 (1995).

       Legislative history points the same way. Prior to Congress’ adoption of the

FDPA, President George H.W. Bush submitted legislation to Congress that included the

precise victim impact language which would become § 3593(a). See Comprehensive

Violent Crime Control Act of 1991, H.R. Doc. No. 102-58, at 19 (1991). When the

President submitted this legislation to Congress, he attached a section-by-section analysis

explaining that the victim impact evidence referenced in § 3593(a) was limited to capital

homicide victims:

       The subsection specifies that aggravating factors for which notice is provided
       may include factors concerning the effect of the offense on the victim and
       the victim’s family. The effect on the victim may include the suffering of
       the victim in the course of the killing or during a period of time between
       the infliction of injury and resulting death, and the victim’s loss of the
       opportunity to continue his characteristic activities and enjoyments and to
       realize his plans and aspirations because of the extinction of his life by the
       defendant.

Id. at 166 (emphasis added). Congress then enacted the proposed language in §

3593(a)(2) without change from the version submitted by the President. Compare §

3593(a)(2), with H.R. Doc. No. 102-58, at 19.

       Surviving victims – like any other witnesses – certainly may testify at the penalty

phase in support of any properly alleged aggravating factor relating to the capital charges.

Congress also has specifically provided that such witnesses have a right to be heard when

a district court imposes sentence on both the capital and non-capital charges, following

the jury’s life or death determination. See 18 U.S.C. § 3771(a)(4). However, in view of


                                            58
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 59 of 70




the clear language of the FDPA and recognized principles of statutory construction,

Congress did not intend to permit jury consideration of victim impact evidence from

surviving victims at the death-penalty phase.

       For these reasons, this Court should strike the government’s “injury to surviving

victims” aggravating factor.

       F.     The Court should strike the government’s non-statutory aggravating
              “lack of remorse” factor because it violates Mr. Bowers’ Fifth
              Amendment right not to testify against himself.

       In United States v. Johnson, 915 F. Supp. 2d 958 (N.D. Iowa 2013), the court

properly observed that there are “undoubtedly constitutional concerns, including

concerns with the reliability of evidence, surrounding consideration of evidence of

‘lack of remorse’ as an aggravating factor in a capital case.” Johnson, 915 F. Supp. 2d at

996 (citing United States v. Caro, 597 F.3d 608, 627–31 (4th Cir.2010)), order vacated in

part, 764 F.3d 937 (8th Cir. 2014)). This is the case here, where the government alleges

as a non-statutory aggravating factor that Mr. Bowers has demonstrated a lack of remorse

for the offenses charged.

       The government’s filings indicate it intends to prove this aggravator by Mr.

Bowers’ “statement and actions during the course of and following the commission of”

the acts alleged in the superseding indictment. (ECF 86, at 4.) The government has also

“affirmatively represent[ed]” that it does not intend “to rely on [Mr. Bowers’] right to

remain silent” to establish its “lack of remorse” aggravator. (ECF 178 at 42.)




                                            59
        Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 60 of 70




Nevertheless, the problems identified by the court in Johnson are present and overriding

here.

        First, the government intends to prove its allegation that Mr. Bowers lacks remorse

based on statements he made “in the course of [] the commission of the offense.” This is

quintessentially illogical and, more problematically, “applies to every defendant eligible

for the death penalty.” Creech, 507 U.S. at 474.

        Remorse is an inherently retrospective emotion. Miriam Webster defines it as “a

gnawing distress arising from a sense of guilt past wrongs.” Miriam Webster’s Ninth

Collegiate Dictionary, supra (emphasis added). Thus, remorse is an after-arising state of

mind. It is internally inconsistent to allege that Mr. Bowers intended to commit the

alleged offenses, and then characterize any alleged statements made in that moment as an

absence of remorse. Doing so conflates intent with lack of remorse. Furthermore, relying

on statements Mr. Bowers allegedly made during the commission of the offense is

effectively a duplication by inversion of another of the government’s non-statutory

aggravating factors, that the killings were motivated by religious animus (see below).

(ECF 86 at 4.) That aggravating factor alleges that Mr. Bowers’ expressions of animus

toward Jewish people are a reason to sentence him to death. The government’s “lack of

remorse” aggravator takes those same expressions and makes them into an absence of

remorse that it alleges is also a reason to sentence him to death. This essentially

condemns Mr. Bowers twice for the same culpable act, “which is inherently unfair.”

McCullah, 76 F.3d at 1111.



                                             60
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 61 of 70




       Moreover, reliance on statements made during the commission of an act,

expressing the intent to commit that act, as a basis for a sentence of death could apply to

almost every person convicted of intentional homicide. It does nothing to narrow the

application of the death penalty, and therefore does not meet the heightened standard of

reliability that is required for non-statutory aggravating factors.

       In United States v. Davis, 912 F. Supp. 938 (E.D.La. 1996), the trial court struck

the “lack of remorse” aggravating factor and observed that “[l]ack of remorse is a

subjective state of mind, difficult to gage objectively since behavior and words don't

necessarily correlate with internal feelings.” Davis, 912 F. Supp. at 946. There, the court

found that the aggravator was “inappropriate” because the only evidence the government

offered to sustain the lack-of-remorse factor was the defendant’s alleged jubilation in

learning that the victim had been killed. The government here does not propose to

introduce “evidence of continuing glee, or boastfulness, or other affirmative words or

conduct that would indicate a pervading and continuing lack of remorse.” Id. See also

Stitt, 760 F. Supp. 2d at 587 (striking “lack of remorse aggravator where evidence was

“highly subjective and should not be singled out based solely on this comment”); United

States v. Roman, 371 F. Supp. 2d 36, 50 (D.P.R. 2005) (striking lack of remorse

aggravator because “there must be a showing of continuing glee, boastfulness, or other

affirmative conduct which indicates a pervading and continuing lack of remorse

following the criminal conduct” and the government’s evidence was “too speculative, and

too intertwined with [the defendant’s] conduct during the crime such that it cannot

indicate continued remorselessness.”).

                                              61
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 62 of 70




       This Court should reach the same conclusion. The government’s allegation does

not contain any indication that Mr. Bowers has shown continuous glee or boasted of his

alleged acts or any other conduct indicating a pervading and continuing lack of remorse.

Indeed, what the evidence the government intends to show is conduct during the offense,

which is inherently unrelated to a backward-looking sense of remorse, and that is

impermissibly duplicative where it is the basis for a different non-statutory aggravator.

       For all these reasons, this Court should strike the “lack of remorse” aggravating

factor from its NOI.

       G.     This Court should strike the government’s “selection of site”
              aggravating factors because it is overly broad and so syntactically
              incoherent that it is unconstitutionally vague and is also prohibited by
              the FDPA.

              1.       The “selection of site” aggravating factor duplicates the “victim
                       impact” and “injury to surviving victims” aggravators.

       This aggravating factor alleges that Mr. Bowers committed the charged acts at the

Tree of Life Synagogue in the Squirrel Hill neighborhood of Pittsburgh in order to instill

fear within the “local, national, and international Jewish communities.” (ECF 86 at 4.)

This asks the jury to measure the victim impact effect around the world. Making the

global Jewish community the victim subsumes the families of those victims who were

killed (non-statutory factor #1) and the surviving victims (non-statutory factor #5). For

this reason, the aggravator is impermissibly duplicative and overbroad.

       Although this factor duplicates and subsumes the other two non-statutory

aggravating factors, the error is not cured by striking those two and permitting this one to


                                             62
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 63 of 70




stand. As explained below, this factor is irremediably flawed because it is impermissibly

vague and overbroad and not relevant to the sentencing considerations established by

Congress in the statutory aggravating factors enumerated in § 3593(c). Therefore, this

Court should strike this aggravating factor.

              2.     The “selection of site” aggravating factor has multiple stacked
                     elements each of which is unconstitutionally vague and
                     indeterminate, which makes the entire aggravator exponentially
                     so.

       In this aggravating factor, the government stacks a multiplicity of alternative facts

that build on one another to create a matrix aggravator that is impermissibly vague and

overbroad. Specifically, in this aggravating factor, the government alleges that Squirrel

Hill is “home to one of the largest and oldest urban Jewish populations in the United

States.” (ECF 86 at 4.) This requires the government to prove and the jury to find that

this is a true and accurate description of Squirrel Hill.24 The aggravator goes on to allege

that Mr. Bowers committed the charged acts at the Tree of Life Synagogue in Squirrel

Hill to “maximize devastation, amplify the harm of his crimes, and instill fear within the




24
   Such proof and inquiry might address the date of establishment of the Jewish
community in Squirrel Hill, i.e., when there became a critical mass that could be called a
“population”; what is “urban” for purposes of comparison to other Jewish “populations”
in the United States; and that the population is both one of the oldest and one of the
largest. It is unclear if to be “one of” those superlatives, the Squirrel Hill community
must be in the top three, the top five, the top ten, or the top quartile. Some measures
from Jewish resources indicate that Pittsburgh itself is not in the top 20 in the United
States. See “Largest Jewish Populated Areas in the United States (2018),” available at
https://www.jewishvirtuallibrary.org/largest-jewish-populated-metropolitan-areas-united-
states (last visited June 7, 2020).

                                               63
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 64 of 70




local, national, and international Jewish communities.” Id. Where these effects are

joined with the conjunctive “and,” the government must prove and the jury must find that

Mr. Bowers committed the acts charged at the Tree of Life synagogue to achieve each of

the three – maximizing devastation, amplifying harm, and instilling fear.25 Finally, the

aggravator alleges that Mr. Bowers committed acts to achieve those three effects on three

different scales, viz., the “local, national, and international Jewish communities.” Id.

Because the government also used the conjunctive “and” for these three prongs, it will

have to prove and the jury will have to find that Mr. Bowers intended all of the alleged

effects.

       The aggravator thus requires 10 distinct findings – that Squirrel Hill satisfies the

government’s characterization and that Mr. Bowers selected that site to achieve each of

nine different outcomes – devastation, harm, and fear on each of local, national, and

international scales. With so much complexity, this aggravating factor is inherently

incapable of channeling the jury’s discretion “by clear and objective standards that

provide specific and detailed guidance, and that make rationally reviewable the process

for imposing a sentence of death.” Godfrey, 446 U.S. at 428 (internal quotations

omitted). “Devastation,” “harm,” and “fear” are each vague terms that do not have

“common-sense core of meaning . . . that criminal juries should be capable of



25
  To “maximize” these effects is a comparative inquiry that would require proof that Mr.
Bowers considered other locations where he might have committed the alleged acts and
what the difference in harm would be. The government has not made any allegation that
Mr. Bowers preferred the Tree of Life to other potential locations outside of Squirrel Hill.
Indeed, as detailed below in Point V.G.4., the evidence indicates that he did not.
                                             64
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 65 of 70




understanding.” Jurek, 428 U.S. at 279. This is doubly so where the inquiry is not

objective, but instead involves a subjective assessment of what Mr. Bowers intended and

foresaw. In this way, the aggravating factor commits the error that the Supreme Court

held out as the lingering constitutional weakness in capital punishment – “standards so

vague that they [] fail adequately to channel the sentencing decision patterns of juries

with the result that a pattern of arbitrary and capricious sentencing like that found

unconstitutional in Furman could occur.” Gregg, 428 U.S. at 195, n.46.

       Where each component of the government’s “selection of site” aggravator is

unconstitutionally vague, and the stacked and conjunctive structure of the aggravator

make it exponentially vaguer, this Court should strike this aggravating factor.

              3.     The “selection of site” aggravating factor is too removed from
                     the considerations Congress set forth as relevant to be
                     permitted.

       The government’s “selection of site” aggravating factor alleges that Mr. Bowers

committed the acts charged in the superseding indictment with the intent to have effect on

the national and global Jewish communities. Though Congress did not articulate a

guiding principle for its delegation to the executive of the authority to create capital

aggravating factors, the FDPA reflects what was Congress’ focus was in determining

whether a federal capital defendant should be sentenced to death. Section 3593(c)

requires that any information presented in a capital sentencing hearing be “relevant.” As

well, the enumerated statutory aggravating factors “all focus uniquely and narrowly on

the crime’s lethal effects – i.e., on the extent of human trauma involved.” Bin Laden, 126

F. Supp. 2d at 302 (citing 18 U.S.C. §§ 3592(c)(1), (11) & (14)). As other courts have

                                             65
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 66 of 70




done, this Court should presume that “Congress would not craft a statute which would

defeat the fundamental objectives reflected in the Supreme Court’s death penalty

jurisprudence by relaxing the standards of reliability and relevance of non-statutory

aggravating factors when it so carefully defined the statutory aggravating factors and, in

so doing, confined them to a strikingly high level of relevance and reliability.” Friend,

92 F. Supp. 2d at 544. See also Davis, 912 F. Supp. at 943 (“To carefully define the

statutory aggravating factors, but then allow wholesale introduction of non-statutory

aggravating information, would defeat the goal of guided and measurable jury discretion,

and return us to an unconstitutional system where the death penalty is “wantonly” and

“freakishly” imposed. It cannot be presumed that Congress intended to create a statute

that is so self-defeating, much less one that would be unconstitutional.”); Bin Laden, 126

F. Supp. 2d at 302 (quoting Friend).

       On this principle, where the government’s “selection of site” aggravating factor

diverts so far from the lethal effects and human trauma involved in the shootings at the

Tree of Life Synagogue to a scale of impact Mr. Bowers allegedly intended, the

aggravator does not address a relevant issue. See Bin Laden, 126 F. Supp. 2d at 302-03

(striking government’s non-statutory aggravating circumstance that the defendants

intended to and did disrupt the government's embassy-centered functions not sufficiently

indicative of a defendant's disdain for human life as to warrant submission as an

aggravating factor for the jury's consideration); Id. (“not every consequence of a

defendant's actions will support the imposition of capital punishment” and “[the rationale



                                            66
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 67 of 70




in favor of execution wanes] as the continuing effects of a crime ripple outwards from its

core locus of human suffering.”).

       The heightened reliability requirement makes this especially critical where the

government has not shown any evidence to support its allegation that Mr. Bowers

intended this broad, far-reaching effect. Cf. United States v. Ciancia, No. CR 13-902

2015 WL 13798677, *5-6 (C.D.Ca. Sept. 8, 2015) (allowing the non-statutory aggravator

that alleged that defendant who shot TSA agent intended to terrorize TSA employees

where government had note from defendant stating he wished to “instill fear in [TSA

agents’] traitorous minds[,]” but striking portion of aggravator alleging that defendant

intended to “strike fear in their hearts” as impermissibly inflammatory.).

       The government’s non-statutory “selection of site” aggravating factor is too far

removed from the considerations that Congress set forth as relevant to a jury’s decision of

whether to sentence a defendant to death. Therefore, this Court should strike this

aggravating factor from the government’s NOI.

       4.     The aggravator is unsupported by the government’s evidence.

       The government’s “selection of site” aggravating factors alleges that Mr. Bowers

committed the charged acts at the Tree of Life Synagogue in Squirrel Hill to “maximize

devastation, amplify the harm of his crimes, and instill fear within the local, national, and

international Jewish communities.” Id. This is not supported by the evidence.

       The government alleges that Mr. Bowers posted a link on an internet site to a

Hebrew Immigrant Aid Society (HIAS”) webpage that listed Jewish congregations that

were hosting refugee-related events. (ECF 178 at 40.) This list included the Dor Hadash
                                             67
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 68 of 70




congregation. The list also included two other congregations in Pittsburgh, both of which

were within one mile of the Tree of Life Synagogue and within the Squirrel Hill

neighborhood. Thus, where the government alleges that Mr. Bowers was targeting HIAS

support, and all of the Pittsburgh congregations listed by HIAS as supporting its work

were located in Squirrel Hill, the evidence does not show that Mr. Bowers identified the

Dor Hadash congregation because of its location in Squirrel Hill. Therefore, the

government’s evidence contradicts its allegation that Mr. Bowers selected a congregation

in the Squirrel Hill neighborhood to achieve the multiple effects enumerated in its

“selection of site” aggravating factor.

       For the reasons set forth above, this Court should strike the government’s non-

statutory “selection of site” aggravating factor from the NOI.

       H.     This Court should strike the “motivated by religious animus”
              aggravating factors because Congress rejected the death penalty for
              hate crimes motivated by religion.

       The NOI alleges as an aggravating factor that Mr. Bowers “expressed hatred and

contempt toward members of the Jewish faith and his animus toward members of the

Jewish faith played a role in the killings.” (ECF 86 at 4.) This aggravating factor must be

stricken because Congress elected not to provide for the death penalty for crimes

motivated by religious animus. See 18 U.S. C. § 249 (“Whoever … willfully causes

bodily injury … because of the actual or perceived race, color, religion, or national origin

of any person …shall be imprisoned for any term of years or for life…if death results

from the offense…”).


                                            68
       Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 69 of 70




       As the Tenth Circuit found in McCullah:

       [t]o the extent that Congress wants a particular aggravating factor to receive
       enhanced weight in the sentencing process, it can provide for such enhancement
       in the statute itself. However, Congress elected not to do so, and the prosecutor
       cannot attempt to circumvent Congress's inaction by introducing the same
       factor in a different guise a second time.

McCullah, 76 F. 3d at 1112. See also Davis, 912 F. Supp. at 943 (“To carefully

define the statutory aggravating factors, but then allow wholesale introduction of

non-statutory aggravating information would defeat the goal of guided and

measurable jury discretion and return us to an unconstitutional system where the

death penalty is ‘wantonly’ and ‘freakishly’ imposed.).

       Thus, where Congress has provided for a penalty of life in prison – not death –

for a crime motivated by religious animus, the government cannot be permitted to

make the same factor the basis for a sentence of death.


                                      CONCLUSION

       WHEREFORE, for the reasons set forth, Mr. Bowers respectfully requests this

Court to strike all or portions of the statutory threshold intent factors, and aggravating

factors in the Notice of Intent To Seek Penalty of Death as set forth above.




                                             69
Case 2:18-cr-00292-DWA Document 241 Filed 06/16/20 Page 70 of 70




                 Respectfully submitted,

                 /s/ Judy Clarke
                 Judy Clarke
                 Clarke Johnston Thorp & Rice, PC

                 /s/ Michael J. Novara
                 Michael J. Novara
                 First Assistant Federal Public Defender

                 /s/ Elisa A. Long
                 Elisa A. Long
                 Supervisory Assistant Federal Public Defender




                                70
